

Exhibit 10.4
WORKDAY, INC.
2012 EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT
The Compensation Committee of the Board of Directors (the “Committee”) of
Workday, Inc. (“Workday”) has granted to Participant a Restricted Stock Unit
Award (“RSU”) under Workday’s 2012 Equity Incentive Plan (the “Plan”). Unless
otherwise defined herein, the terms defined in the Plan will have the same
defined meanings in this Restricted Stock Unit Award Agreement (the “Agreement”)
and the electronic representation of the Notice of Restricted Stock Unit Award
established and maintained by Workday, or a third party designated by Workday
(the “Notice”).The RSU is subject to the terms, restrictions and conditions of
the Plan, the Notice and this Agreement, including any applicable
country-specific provisions in the appendix attached hereto (the “Appendix”),
which constitutes part of this Agreement.
1. Terms. The number of RSUs provided by the Award and the applicable Vesting
Period(s) are set forth in the Notice. Participant’s RSU shall vest provided he
or she remains continuously employed by Workday or its subsidiaries during the
Vesting Period(s).
2. Settlement. Settlement of RSUs will be made within 30 days following the
applicable date of vesting under the Vesting Period(s) set forth in the Notice.
Settlement of RSUs will be in Shares.
3. No Stockholder Rights. Unless and until such time as Shares are issued in
settlement of vested RSUs, Participant will have no ownership of the Shares
allocated to the RSUs and will have no right to dividends or to vote such
Shares.
4. Dividend Equivalents. Dividends, if any (whether in cash or Shares), will not
be credited to Participant.
5. Non-Transferability of RSUs. The RSUs and any interest therein will not be
sold, assigned, transferred, pledged, hypothecated, or otherwise disposed of in
any manner other than by will or by the laws of descent or distribution or by
court order or unless otherwise permitted by the Committee on a case-by-case
basis.
6. Termination. If Participant’s service Terminates for any reason, all unvested
RSUs will be forfeited to Workday forthwith, and all rights of Participant to
such RSUs will immediately terminate (unless determined otherwise by the
Committee). Participant acknowledges and agrees that the Vesting Period(s) may
change prospectively in the event Participant’s service status changes between
full- and part-time and/or in the event Participant is on a leave of absence, in
accordance with Workday policies relating to work schedules and vesting of
Awards or as determined by the Committee. In case of any dispute as to whether
Termination has occurred, the Committee will have sole discretion to determine
whether such Termination has occurred and the effective date of such
Termination.
7. Responsibility for Taxes. Participant acknowledges that, regardless of any
action taken by Workday or, if different, Participant’s employer (the
“Employer”) the ultimate liability for all income tax, social insurance, payroll
tax, fringe benefits tax, payment on account or other tax-related items related
to Participant’s participation in the Plan and legally applicable to Participant
(“Tax-Related Items”), is and remains Participant’s responsibility and may
exceed the amount, if any, actually withheld by Workday or the Employer.
Participant further acknowledges that Workday and/or the Employer (1) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the RSUs, including, but not limited to, the
grant, vesting or settlement of the RSUs and the subsequent sale of Shares
acquired pursuant to such settlement; and (2) do not commit to and are under no
obligation to structure the terms of the grant or any aspect of the RSUs to
reduce or eliminate Participant’s liability for Tax-Related Items or achieve any
particular tax result. Further, if Participant is subject to Tax-Related Items
in more than one jurisdiction, Participant acknowledges that Workday and/or the
Employer (or former employer, as applicable) may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.
Prior to any relevant taxable or tax withholding event, as applicable,
Participant agrees to make adequate arrangements satisfactory to Workday and/or
the Employer to satisfy all Tax-Related Items. In this regard, Participant
authorizes Workday and/or the Employer, or their respective agents, at their
discretion, to satisfy the obligations with regard to all Tax-Related Items by
one or a combination of the following:
(i)
withholding from Participant’s wages or other cash compensation paid to
Participant by Workday and/or the Employer; or

(ii)
withholding from proceeds of the sale of Shares acquired upon settlement of the
RSUs either through a voluntary sale or through a mandatory sale arranged by
Workday (on Participant’s behalf pursuant to this authorization without further
consent); or

(iii)
withholding in Shares to be issued upon settlement of the RSUs, or

(iv)
any other arrangement approved by the Committee.





--------------------------------------------------------------------------------




Notwithstanding the foregoing, if Participant is subject to Section 16 of the
Exchange Act, Workday will satisfy the obligations with regard to all
Tax-Related Items by withholding in Shares to be issued upon settlement of the
RSUs, unless the use of such withholding method is problematic under applicable
laws or has materially adverse accounting consequences, in which case
Participant may elect to (A) have the Company or the Employer withhold from
Participant’s wages or other cash compensation paid to Participant by the
Company and/or the Employer, or (B) have the Company withhold from proceeds of
the sale of Shares acquired upon settlement of the RSUs, either through a
voluntary sale or through a mandatory sale arranged by the Company (on
Participant’s behalf pursuant to this authorization).
Workday may withhold or account for Tax-Related Items by considering applicable
statutory withholding amounts or other applicable withholding rates in
Participant’s country, including maximum applicable rates, in which case
Participant will receive a refund of any over-withheld amount in cash and will
have no entitlement to the Common Stock equivalent. If the obligation for
Tax-Related Items is satisfied by withholding in Shares, for tax purposes,
Participant is deemed to have been issued the full number of Shares subject to
the vested RSUs, notwithstanding that a number of the Shares are held back
solely for the purpose of paying the Tax-Related Items. The Fair Market Value of
these Shares, determined as of the effective date when taxes otherwise would
have been withheld in cash, will be applied as a credit against the Tax-Related
Items withholding.
Finally, Participant agrees to pay to Workday or the Employer any amount of
Tax-Related Items that Workday or the Employer may be required to withhold or
account for as a result of Participant’s participation in the Plan that cannot
be satisfied by the means previously described. Workday may refuse to issue or
deliver the Shares or the proceeds of the sale of Shares, if Participant fails
to comply with Participant’s obligations in connection with the Tax-Related
Items.
8. Nature of Grant. By accepting the RSUs, Participant acknowledges, understands
and agrees that:
(a)the Plan is established voluntarily by Workday, it is discretionary in nature
and it may be modified, amended, suspended or terminated by Workday at any time,
to the extent permitted by the Plan;
(b)the grant of the RSUs is exceptional, voluntary and occasional and does not
create any contractual or other right to receive future grants of RSUs, or
benefits in lieu of RSUs, even if RSUs have been granted in the past;
(c)all decisions with respect to future RSU or other grants, if any, will be at
the sole discretion of Workday;
(d)the RSU grant and Participant’s participation in the Plan will not create a
right to employment or be interpreted as forming or amending an employment or
services contract with Workday, the Employer or any Parent or Subsidiary;
(e)Participant is voluntarily participating in the Plan;
(f)the RSUs and the Shares subject to the RSUs are not intended to replace any
pension rights or compensation;
(g)the RSUs and the Shares subject to the RSUs, and the income from and value of
same, are not part of normal or expected compensation for purposes of
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, holiday pay, long-service awards, pension or
retirement or welfare benefits or similar mandatory payments;
(h)the future value of the underlying Shares is unknown, indeterminable and
cannot be predicted with certainty;
(i)no claim or entitlement to compensation or damages will arise from forfeiture
of the RSUs resulting from (1) the application of any compensation recovery or
clawback policy adopted by Workday or otherwise required by law, or (2)
Participant’s Termination;
(j)unless otherwise provided in the Plan or by Workday in its discretion, the
RSUs and the benefits evidenced by this Agreement do not create any entitlement
to have the RSUs or any such benefits transferred to, or assumed by, another
company nor to be exchanged, cashed out or substituted for, in connection with
any Corporate Transaction affecting the Shares;
(k)unless otherwise agreed with Workday, the RSUs and the underlying Shares, and
the income from and value of same, are not granted as consideration for, or in
connection with, the service Participant may provide as a director of a
Subsidiary; and
(l)the following provisions apply only if Participant is providing services
outside the United States:
(i)
the RSUs and the Shares subject to the RSUs are not part of normal or expected
compensation or salary for any purpose;

(ii)
neither Workday, the Employer nor any Parent or Subsidiary will be liable for
any foreign exchange rate fluctuation between Participant’s local currency and
the United States Dollar that may affect the value of the RSUs or of any amounts
due to Participant pursuant to the settlement of the RSUs or the subsequent sale
of any Shares acquired upon settlement.





--------------------------------------------------------------------------------




9. No Advice Regarding Grant. Workday is not providing any tax, legal or
financial advice, nor is Workday making any recommendations regarding
Participant’s participation in the Plan, or Participant’s acquisition or sale of
the underlying Shares. Participant is hereby advised to consult with his or her
own personal tax, legal and financial advisors regarding his or her
participation in the Plan before taking any action related to the Plan.
10. Data Privacy.
(a)Data Collection and Usage. Workday and any Parent or Subsidiary, including
the Employer, may collect, process and use certain personal information about
Participant, including, but not limited to, Participant’s name, home address and
telephone number, email address, date of birth, social insurance, passport or
other identification number, salary, nationality, job title, any Shares or
directorships held in Workday, details of all RSUs or any other entitlement to
Shares or equivalent benefits awarded, canceled, exercised, vested, unvested or
outstanding in Participant’s favor (“Data”), for the purposes of implementing,
administering and managing the Plan. The legal basis, where required, for the
processing of Data is Participant’s consent.
(b)Stock Plan Administration Service Providers. Workday transfers Data to Morgan
Stanley Smith Barney LLC and its affiliated companies (collectively, “Morgan
Stanley”), an independent service provider based in the United States, which is
assisting Workday with the implementation, administration and management of the
Plan. Workday may select a different service provider or additional service
providers and share Data with such other provider(s) serving in a similar
manner. Participant may be asked to agree on separate terms and data processing
practices with the service provider, with such agreement being a condition to
the ability to participate in the Plan.
(c)International Data Transfers. Workday and its service providers are based in
the United States. Participant’s country or jurisdiction may have different data
privacy laws and protections than the United States. For example, the European
Commission has issued a limited adequacy finding with respect to the United
States that applies only to the extent companies register for the EU-U.S.
Privacy Shield program. Workday’s legal basis, where required, for the transfer
of Data is Participant’s consent.
(d)Data Retention. Workday will hold and use Data only as long as is necessary
to implement, administer and manage Participant’s participation in the Plan, or
as required to comply with legal or regulatory obligations, including under tax
and security laws.
(e)Voluntariness and Consequences of Consent Denial or Withdrawal. Participation
in the Plan is voluntary and Participant is providing the consents herein on a
purely voluntary basis. If Participant does not consent, or if Participant later
seeks to revoke his or her consent, Participant’s salary from or employment and
career with the Employer will not be affected; the only consequence of refusing
or withdrawing Participant’s consent is that Workday would not be able to grant
RSUs or other equity awards to Participant or administer or maintain such
awards.
(f)Data Subject Rights. Participant may have a number of rights under data
privacy laws in Participant’s jurisdiction. Depending on where Participant is
based, such rights may include the right to (i) request access or copies of Data
Workday processes, (ii) rectification of incorrect Data, (iii) deletion of Data,
(iv) restrictions on processing of Data, (v) portability of Data, (vi) lodge
complaints with competent authorities in Participant’s jurisdiction, and/or
(vii) receive a list with the names and addresses of any potential recipients of
Data. To receive clarification regarding these rights or to exercise these
rights, Participant can contact his or her local human resources representative.
By accepting the RSUs and indicating consent via Workday’s acceptance procedure,
Participant is declaring that he or she agrees with the data processing
practices described herein and consents to the collection, processing and use of
Data by Workday and the transfer of Data to the recipients mentioned above,
including recipients located in countries which do not adduce an adequate level
of protection from a European (or other non-U.S.) data protection law
perspective, for the purposes described above.
Finally, Participant understands that Workday may rely on a different legal
basis for the processing or transfer of Data in the future and/or request
Participant to provide another data privacy consent. If applicable and upon
request of Workday or the Employer, Participant agrees to provide an executed
acknowledgment or data privacy consent form (or any other agreements or
consents) that Workday and/or the Employer may deem necessary to obtain from
Participant for the purpose of administering his or her participation in the
Plan in compliance with the data privacy laws in Participant’s country, either
now or in the future. Participant understands and agrees that he or she will not
be able to participate in the Plan if he or she fails to provide any such
acknowledgement, agreement or consent requested by Workday and/or the Employer.
11. Language. Participant acknowledges and represents that he or she is
proficient in the English language or has consulted with an advisor who is
sufficiently proficient in English, as to allow Participant to understand the
terms of this Agreement, including the Appendix and any other documents related
to the Plan. If Participant has received this Agreement or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control.




--------------------------------------------------------------------------------




12. Appendix. Notwithstanding any provisions in this Agreement, the RSU grant
will be subject to any special terms and conditions set forth in any appendix to
this Agreement for Participant’s country. Moreover, if Participant relocates to
one of the countries included in the Appendix, the special terms and conditions
for such country will apply to Participant, to the extent Workday determines
that the application of such terms and conditions is necessary or advisable for
legal or administrative reasons. The Appendix constitutes part of this
Agreement.
13. Imposition of Other Requirements. Workday reserves the right to impose other
requirements on Participant’s participation in the Plan, on the RSUs and on any
Shares acquired under the Plan, to the extent Workday determines it is necessary
or advisable for legal or administrative reasons, and to require Participant to
sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing.
14. Entire Agreement; Enforcement of Rights. This Agreement, the Plan and the
Notice constitute the entire agreement and understanding of the parties relating
to the subject matter herein and supersede all prior discussions between them.
Any prior agreements, commitments or negotiations concerning the purchase of the
Shares hereunder are superseded. No modification of or amendment to this
Agreement, nor any waiver of any rights under this Agreement, will be effective
unless in writing and signed by the parties to this Agreement. The failure by
either party to enforce any rights under this Agreement will not be construed as
a waiver of any rights of such party.
15. Compliance with Laws and Regulations. The issuance of Shares will be subject
to and conditioned upon compliance by Workday and Participant with all
applicable U.S. and non-U.S. local, state and federal laws and regulations and
with all applicable requirements of any stock exchange or automated quotation
system on which Workday’s Common Stock may be listed or quoted at the time of
such issuance or transfer.
16. Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith. In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (i) such
provision will be excluded from this Agreement, (ii) the balance of this
Agreement will be interpreted as if such provision were so excluded and (iii)
the balance of this Agreement will be enforceable in accordance with its terms.
17. Governing Law and Venue. This Agreement and all acts and transactions
pursuant hereto and the rights and obligations of the parties hereto will be
governed, construed and interpreted in accordance with the laws of the State of
Delaware, without giving effect to principles of conflicts of law.
Any and all disputes relating to, concerning or arising from this Agreement, or
relating to, concerning or arising from the relationship between the parties
evidenced by the Plan or this Agreement, will be brought and heard exclusively
in the United States District Court for the District of Delaware or the Delaware
Superior Court, New Castle County. Each of the parties hereby represents and
agrees that such party is subject to the personal jurisdiction of said courts;
hereby irrevocably consents to the jurisdiction of such courts in any legal or
equitable proceedings related to, concerning or arising from such dispute, and
waives, to the fullest extent permitted by law, any objection which such party
may now or hereafter have that the laying of the venue of any legal or equitable
proceedings related to, concerning or arising from such dispute which is brought
in such courts is improper or that such proceedings have been brought in an
inconvenient forum.
18. No Rights as Employee, Director or Consultant. Nothing in this Agreement
will affect in any manner whatsoever the right or power of Workday, or a Parent
or Subsidiary of Workday, to terminate Participant’s service, for any reason,
with or without Cause.
19. Insider Trading / Market Abuse Laws. Participant may be subject to insider
trading restrictions and/or market abuse laws in applicable jurisdictions,
including, but not limited to, the United States and, if different,
Participant’s country, which may affect Participant’s ability to accept,
acquire, sell or otherwise dispose of Shares, rights to Shares (e.g., Restricted
Stock Units) or rights linked to the value of Shares under the Plan during such
times as Participant is considered to have “inside information” regarding
Workday (as defined by the laws in the applicable jurisdictions). Any
restrictions under these laws or regulations are separate from and in addition
to any restrictions that may be imposed under any applicable Workday insider
trading policy. Neither Workday nor any Parent or Subsidiary will be responsible
for such restrictions or liable for the failure on Participant’s part to know
and abide by such restrictions. Participant should consult with his or her own
personal legal advisers to ensure compliance with local laws.
20. Foreign Asset/Account Reporting Requirements and Exchange Controls.
Participant acknowledges that his or her country may have certain foreign asset
and/or foreign account reporting requirements and exchange controls which may
affect Participant’s ability to acquire or hold Shares purchased under the Plan
or cash received from participating in the Plan (including from any dividends
paid on or sales proceeds arising from the sale of Shares acquired under the
Plan) in a brokerage or bank account outside Participant’s country. Participant
may be required to report such accounts, assets or transactions to the tax or
other authorities in his or her country. Participant also may be required to
repatriate sale proceeds or other funds received as a result of his or her
participation in the Plan to Participant’s country through a designated bank or
broker within a certain time after receipt. Participant acknowledges that it is
Participant’s responsibility comply with such regulations, and Participant
should consult a personal legal advisor for any details.




--------------------------------------------------------------------------------




21. Acknowledgment; Consent to Electronic Delivery of All Plan Documents and
Disclosures. By Participant’s acceptance (whether in writing, electronically or
otherwise) of the Notice, Participant and Workday agree that the RSUs are
granted under and governed by the terms and conditions of the Plan, the Notice
and this Agreement. Participant acknowledges receipt of a copy of the Plan, the
Plan prospectus, the Notice and this Agreement and hereby accepts the RSUs
subject to all of the terms and conditions set forth herein and those set forth
in the Plan and the Notice. Participant has reviewed the Plan, the Plan
prospectus, the Notice and this Agreement in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Agreement,
and fully understands all provisions of the Plan, the Plan prospectus, the
Notice and this Agreement. Participant hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Committee upon any
questions relating to the Plan, the Notice and this Agreement. Participant
further agrees to notify Workday upon any change in Participant’s residence
address. By acceptance of the RSUs, Participant agrees to participate in the
Plan through an on-line or electronic system established and maintained by
Workday or a third party designated by Workday and consents to the electronic
delivery of the Notice, this Agreement, the Plan, account statements, Plan
prospectuses required by the U.S. Securities and Exchange Commission, U.S.
financial reports of Workday, and all other documents that Workday is required
to deliver to its security holders (including, without limitation, annual
reports and proxy statements) or other communications or information related to
the RSUs and current or future participation in the Plan. Electronic delivery
may include the delivery of a link to a Workday intranet or the internet site of
a third party involved in administering the Plan, the delivery of the document
via e-mail or such other delivery determined at Workday’s discretion.
Participant acknowledges that Participant may receive from Workday a paper copy
of any documents delivered electronically at no cost if Participant contacts
Workday by telephone, through a postal service or electronic mail at Stock
Administration. Participant further acknowledges that Participant will be
provided with a paper copy of any documents delivered electronically if
electronic delivery fails; similarly, Participant understands that Participant
must provide on request to Workday or any designated third party a paper copy of
any documents delivered electronically if electronic delivery fails. Also,
Participant understands that Participant’s consent may be revoked or changed,
including any change in the electronic mail address to which documents are
delivered (if Participant has provided an electronic mail address), at any time
by notifying Workday of such revised or revoked consent by telephone, postal
service or electronic mail through Stock Administration. Finally, Participant
understands that Participant is not required to consent to electronic delivery.
By accepting (whether in writing, electronically or otherwise) the RSUs,
Participant acknowledges and agrees to the following:
Participant understands that Participant’s employment or consulting relationship
or service with Workday, Inc. or a Parent or Subsidiary is for an unspecified
duration, can be terminated at any time (i.e., is at will), except where
otherwise prohibited by applicable law and that nothing in this Notice, the
Agreement or the Plan changes the nature of that relationship. Participant
acknowledges that the vesting of the RSUs pursuant to this Notice is earned only
by continuing service as an Employee, Director or Consultant of Workday or
Parent or Subsidiary. Participant also understands that this Notice is subject
to the terms and conditions of both the Agreement and the Plan, both of which
are incorporated herein by reference. Participant has read both the Agreement
and the Plan. By accepting the RSUs, Participant consents to the electronic
delivery as set forth in the Agreement.
WORKDAY, INC.
/s/ Aneel Bhusri
By: Aneel Bhusri
Title: Co-founder, Chief Executive Officer and Director




--------------------------------------------------------------------------------




APPENDIX


WORKDAY, INC.
2012 EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT


COUNTRY SPECIFIC PROVISIONS FOR EMPLOYEES OUTSIDE THE U.S.
Terms and Conditions
This Appendix includes additional terms and conditions that govern the RSUs
granted to Participant under the Plan if Participant resides and/or works in one
of the countries below. This Appendix forms part of the Agreement. Any
capitalized term used in this Appendix without definition will have the meaning
ascribed to it in the Notice, the Agreement or the Plan, as applicable.
If Participant is a citizen or resident of a country, or is considered resident
of a country, other than the one in which Participant is currently working, or
Participant transfers employment and/or residency between countries after the
Date of Grant, Workday will, in its sole discretion, determine to what extent
the additional terms and conditions included herein will apply to Participant
under these circumstances.
Notifications
This Appendix also includes information relating to exchange control, foreign
asset/account reporting requirements and other issues of which Participant
should be aware with respect to Participant’s participation in the Plan. The
information is based on the securities, exchange control and other laws in
effect in the respective countries as of April 2018. Such laws are often complex
and change frequently. As a result, Workday strongly recommends that Participant
not rely on the information herein as the only source of information relating to
the consequences of Participant’s participation in the Plan because the
information may be out of date at the time that Participant vests in the RSUs or
sells Shares acquired under the Plan.
In addition, the information is general in nature and may not apply to
Participant’s particular situation, and Workday is not in a position to assure
Participant of any particular result. Accordingly, Participant is advised to
seek appropriate professional advice as to how the relevant laws in
Participant’s country may apply to Participant’s situation.
Finally, if Participant is a citizen or resident of a country, or is considered
resident of a country, other than the one in which Participant is currently
working, or Participant transfers employment and/or residency after the Date of
Grant, the information contained herein may not apply to Participant in the same
manner.
AUSTRALIA
Terms and Conditions
Australia Class Order Exemption. The offer of the RSUs is intended to comply
with the provisions of the Corporations Act 2001, Australian Securities &
Investments Commission (“ASIC”) Regulatory Guide 49 and ASIC Class Order CO
14/1000. Additional details are set forth in the Offer Document for the offer of
Restricted Stock Units to Australian Resident Employees, which is provided to
Participant with this Agreement.
AUSTRIA
Notifications
Foreign Asset/Account Reporting Information. If Participant holds securities
(including Shares acquired under the Plan) or cash (including proceeds from the
sale of Shares) outside of Austria, Participant will be required to report
certain information to the Austrian National Bank if certain thresholds are
exceeded. Specifically, if Participant holds securities outside of Austria,
reporting requirements will apply if the value of such securities meets or
exceeds (i) €30,000,000 as of the end of any calendar quarter, or (ii)
€5,000,000 as of December 31. Further, if Participant holds cash in accounts
outside of Austria, monthly reporting requirements will apply if the aggregate
transaction volume of such cash accounts meets or exceeds €10,000,000.




--------------------------------------------------------------------------------




BELGIUM
Notifications
Foreign Asset/Account Reporting Information. If Participant is a Belgian
resident, Participant is required to report any securities (e.g., Shares
acquired under the Plan) or bank account (including any brokerage account
Participants holds at Morgan Stanley or other stock plan service provider as may
be selected by Workday in the future) held outside Belgium on Participant’s
annual tax return. In a separate report, Belgian residents are required to
provide the National Bank of Belgium with the account details of any such
foreign accounts (including the account number, bank name and country in which
any such account was opened). This report, as well as additional information on
how to complete it, can be found on the website of the National Bank of Belgium,
www.nbb.be.
Stock Exchange Tax Information. A stock exchange tax applies to transactions
executed by a Belgian resident through a non-Belgian financial intermediary,
such as a U.S. broker. The stock exchange tax likely will not apply when the
RSUs vest, but likely will apply when Shares are sold. Participant should
consult with a personal tax or financial advisor for additional details on
Participant’s obligations with respect to the stock exchange tax.
Brokerage Account Tax Information. A brokerage account tax may apply if the
average annual value of the securities (including Shares acquired under the
Plan) in a brokerage or other securities account exceeds certain thresholds. 
The calculation of this tax is complex and Participant should consult a personal
tax advisor to determine if the tax applies.
CANADA
Terms and Conditions
Vesting/Termination. This provision supplements Sections 1 and 6 of the
Agreement:
Participant’s right to vest in the RSUs will terminate effective as of the
earlier of (a) the Termination Date, (b) the date upon which Participant ceases
to actively provide services, or (c) the date upon which Participant receives a
Notice of Termination.
Settlement. This provision supplements Section 2 of the Agreement:
Notwithstanding any discretion in the Plan, the RSUs are payable in Shares only.
A grant of RSUs does not provide any right for Participant to receive a cash
payment.
Data Privacy. The following provision supplements Section 10 of the Agreement:
Participant hereby authorizes Workday and Workday’s representatives to discuss
and obtain all relevant information from all personnel, professional or
non-professional, involved with the administration of the Plan. Participant
further authorizes Workday, the Employer and/or any other Parent or Subsidiary
to disclose and discuss such information with their advisors. Participant also
authorizes Workday, the Employer and/or any other Parent or Subsidiary to record
such information and to keep such information in Participant’s employment file.
Consent to Receive Information in English for Quebec Participants. The parties
acknowledge that it is their express wish that this Agreement, as well as all
documents, notices and legal proceedings entered into, given or instituted
pursuant hereto or relating directly or indirectly hereto, be drawn up in
English.
Les parties reconnaissent avoir exigé que cette convention [“Agreement”], ainsi
que tous les documents, avis et procédures judiciaries, éxecutés, donnés ou
intentés en vertu de, ou lié directement ou indirectement à la présente
convention, soient rédigés en langue anglaise.
Notifications
Securities Law Information. Participant understands he or she is permitted to
sell Shares acquired through the Plan through the designated broker appointed
under the Plan, if any, provided the resale of Shares acquired under the Plan
takes place outside of Canada through the facilities of a stock exchange on
which the Shares are listed. The Shares are currently listed on the Nasdaq
Global Select Market (the “Nasdaq”).
Foreign Asset/Account Reporting Information. Canadian residents are required to
report foreign specified property, including Shares and rights to receive Shares
(e.g., RSUs), on form T1135 (Foreign Income Verification Statement) if the total
cost of the foreign specified property exceeds C$100,000 at any time during the
year. RSUs must be reported (generally, at a nil cost) if the C$100,000 cost
threshold is exceeded because of other foreign specified property held by
Participant. When Shares are acquired, their cost generally is the adjusted cost
base (“ACB”) of the Shares. The ACB would ordinarily equal the fair market value
of the Shares at the time of acquisition, but if Participant owns other Shares,
this ACB may have to be averaged with the ACB of the other Shares.




--------------------------------------------------------------------------------




CHINA
Terms and Conditions
The following provisions govern Participant’s participation in the Plan only if
Participant is subject to exchange control restrictions in the People’s Republic
of China (“China”), as determined by Workday in its sole discretion.
Vesting and Settlement Conditions.1 This section supplements Sections 1 and 2 of
the Agreement:
Workday is under no obligation to vest RSUs or issue Shares unless and until its
registration application is approved by the Chinese State Administration of
Foreign Exchange (“SAFE”). Further, at Workday’s discretion, RSUs will not vest
and Shares will not be issued if, at the time Participant’s RSUs are otherwise
scheduled to vest, the SAFE registration has become invalid or ceased to be
effective for any reason. Further, RSUs will not vest and the underlying Shares
will not be issued unless and until Workday determines that such vesting and
issuance of Shares complies with all relevant laws and regulations.
Required Sale of Shares. Due to exchange control laws in China, Workday may
require that any Shares acquired upon the vesting and settlement of RSUs be
immediately sold. Workday is authorized to instruct Morgan Stanley or such other
broker as may be selected by Workday to assist with the mandatory sale of such
Shares (on Participant’s behalf pursuant to this authorization), and Participant
expressly authorizes such broker to complete the sale of such Shares. In this
regard, Participant agrees to sign any agreements, forms and/or consents that
may be reasonably requested by Workday (or Workday’s designated broker) to
effectuate the sale of the Shares (including, without limitation, with respect
to the transfers of the proceeds and other exchange control matters noted below)
and otherwise cooperate with Workday on such matters, provided Participant will
not be permitted to exercise any influence over how, when or whether the sales
occur. Participant acknowledges that Morgan Stanley or such other designated
broker as may be selected by Workday is under no obligation to arrange for the
sale of the Shares at any particular price.
Alternatively, if Workday, in its discretion, does not exercise its right to
require the automatic sale of Shares issuable upon vesting of the RSUs, as
described in the preceding paragraph, any Shares acquired by Participant under
the Plan must be sold no later than six months from the date of Termination, or
within any other such time frame as may be permitted by Workday or required by
SAFE. Any Shares acquired by Participant under the Plan that have not been sold
within six months of the date of Termination shall be automatically sold by
Morgan Stanley or such other broker as may be selected by Workday pursuant to
this authorization and subject to the terms of the preceding paragraph. Upon the
sale of the Shares, Workday agrees to pay the cash proceeds from the sale (less
any applicable Tax-Related Items, brokerage fees and commissions) to Participant
in accordance with applicable exchange control laws and regulations including,
but not limited to, the restrictions set forth under the “Exchange Control
Restrictions” section immediately below.
Exchange Control Requirements. Participant understands and agrees that, due to
exchange control laws in China, Participant will be required to immediately
repatriate to China the cash proceeds from the sale of Shares or any dividends
paid on such Shares. Participant further understands that, under local law, such
repatriation of the cash proceeds will need to be effected through a special
exchange control account established by Workday, the Employer or another
Subsidiary, and Participant hereby consents and agrees that the proceeds from
the sale of Shares will be transferred to such special account prior to being
delivered to Participant. Participant also understands that Workday will deliver
the proceeds to Participant as soon as possible, but there may be delays in
distributing the funds to Participant due to exchange control requirements in
China. The proceeds may be paid in U.S. dollars or local currency, at Workday’s
discretion. If the proceeds are paid in U.S. dollars, Participant understands
that Participant may be required to open a U.S. Dollar bank account in China
into which the proceeds can be deposited. If the proceeds are converted to local
currency, Participant acknowledges that Workday is under no obligation to secure
any particular currency conversion rate, and that it may face delays in
converting the proceeds to local currency. Participant will bear the risk of any
currency conversion rate fluctuation between the date that the Shares are sold
and the date of conversion of the proceeds to local currency. Participant must
comply with any other requirements imposed by Workday in the future in order to
facilitate compliance to the exchange control requirements in China.
CZECH REPUBLIC
Notifications
Exchange Control Information. Upon request of the Czech National Bank,
Participant may be required to file a report in connection with the RSUs and the
opening and maintenance of a foreign account. However, because exchange control
regulations change frequently and without notice, Participant should consult
with his or her personal advisor before vesting of the RSUs and before opening
any foreign accounts in connection with the RSUs to ensure compliance with
current regulations. Participant is responsible for complying with applicable
Czech exchange control laws.
___________________
1 This section assumes Workday will file a China SAFE registration application
and delays the vesting of any RSUs until such time as the registration is
approved.




--------------------------------------------------------------------------------




DENMARK
Terms and Conditions
Danish Stock Option Act. Participant acknowledges that he or she has received
the Employer Statement in Danish which sets forth additional terms of the RSUs
to the extent that the Danish Stock Options Act applies. To the extent the terms
set forth in the Employer Statement are more favorable to Participant and
required to comply with the Danish Stock Option Act, such terms will apply to
Participant’s participation in the Plan.
Nature of Grant. The following provision supplements Section 8 of the Agreement:
By accepting the RSUs, Participant acknowledges, understands and agrees that
this grant relates to future services to be performed and is not a bonus or
compensation for past services.
Notifications
Foreign Asset/Account Reporting Information. Participant must complete a
“Declaration V” form in connection with the deposit of any securities (including
Shares acquired under the Plan) into a bank or brokerage account outside of
Denmark.  The form is available at the website of the Danish Tax Authorities. 
In connection with filing Declaration V to the Danish Tax Authorities, the bank
or broker with which the securities are deposited (the “depositary”) may sign a
statement according to which the depositary undertakes an obligation, without
further request, to forward certain information concerning the shares on an
annual basis to the Danish tax authorities.  However, if the depositary will not
agree to sign such a statement Participant is personally responsible for
submitting the required information as an attachment to his or her annual tax
return.
It is only necessary to submit a Declaration V form the first-time securities
are deposited with a depositary outside of Denmark.  However, if the securities
are transferred to a different depositary or if Participant begins using a new
depositary, a new Declaration V is required.
Generally, the Declaration V must be submitted by the depositary no later than
on February 1 of the year following the calendar year to which the information
relates. However, if Participant is responsible for submitting the information,
Participant must submit the required information as an attachment to his or her
annual tax return.
In addition, if Participant holds Shares or cash in an account outside of
Denmark, he or she is required to report the existence of such an account to the
Danish Tax Authorities by completing a “Declaration K” form and submitting it to
the Danish Tax Authorities following opening of the account.  The form is
available at the website of the Danish Tax Authorities.  A separate form must be
submitted for each account held outside of Denmark that holds Shares or cash
which are taxable in Denmark. The Declaration K requirement is in addition to
the Declaration V requirement discussed above. Participant should consult with
his or her personal legal advisor to ensure compliance with the applicable
requirements.
FINLAND
There are no country-specific provisions.
FRANCE
Terms and Conditions
Consent to Receive Information in English. By accepting the RSUs, Participant
confirms having read and understood the Plan and this Agreement, which were
provided in the English language. Participant accepts the terms of those
documents accordingly.
En acceptant ces Droits sur des Actions Assujetties à des Restrictions [“RSUs”],
le Participant confirme avoir lu et compris le Plan et le présent Contrat
d’Attribution qui ont été transmis en langue anglaise. Le Participant accepte
les termes et conditions de ces documents en connaissance de cause.
Notifications
Foreign Asset/Account Reporting Information. If Participant holds securities
(including Shares purchased under the Plan) or maintains a foreign bank account,
Participant is required to report these to the French tax authorities when
filing Participant’s annual tax return.




--------------------------------------------------------------------------------




GERMANY
Notifications
Exchange Control Information. Cross border payments in excess of €12,500 must be
reported monthly to the German Federal Bank (Bundesbank). Participant
understands that in the event he or she receives a payment in excess of this
amount in connection with the sale of securities (including Shares acquired
under the Plan), Participant must report the payment to Bundesbank
electronically using the “General Statistics Reporting Portal” (“Allgemeines
Meldeportal Statistik”) available via Bundesbank’s website (www.bundesbank.de).
In addition, in the unlikely event that Participant holds Shares exceeding 10%
of the total capital of Workday, Participant must report such holdings in
Workday on an annual basis. Participant will be responsible for obtaining the
appropriate form from a German federal bank and complying with the applicable
reporting obligations.
GREECE
There are no country-specific provisions.
HONG KONG
Terms and Conditions
Securities Law Information. WARNING: The grant of the RSUs under the Plan and
the Shares subject to the RSUs do not constitute a public offer of securities
under Hong Kong law and are available only to employees of Workday, its
Subsidiaries and any Parent. This Agreement and the Plan and any other
incidental communication materials distributed in connection with the Plan (i)
have not been prepared in accordance with and are not intended to constitute a
“prospectus” for a public offering of securities under the applicable securities
legislation in Hong Kong, (ii) have not been reviewed by any regulatory
authority in Hong Kong, and (iii) are intended only for the personal use of
eligible employees of Workday, its Subsidiaries and any Parent, and may not be
distributed to any other person.
Participant is advised to exercise caution in relation to the right to acquire
Shares. If Participant is in any doubt about any of the contents of this
Agreement, the Plan or any other incidental communication materials distributed
in connection with the Plan, Participant should obtain independent professional
advice.
Sale of Shares. By accepting the RSUs, Participant agrees that in the event
Shares are issued in respect of the RSUs within six months of the Date of Grant,
Participant will not dispose of any Shares acquired prior to the six-month
anniversary of the Date of Grant.
INDIA
Notifications
Exchange Control Information. Participants resident in India are required to
repatriate to India and convert into local currency any cash dividends paid on
Shares acquired under the Plan within 180 days of payment and any proceeds from
the sale of such Shares within 90 days of receipt, or within such other period
of time prescribed upon applicable Indian exchange control regulations. Upon
repatriation, a foreign inward remittance certificate (“FIRC”) will be issued by
the bank where the foreign currency is deposited. The FIRC should be retained as
evidence of the repatriation of funds in the event the Reserve Bank of India or
the Employer requests proof of repatriation. It is Participant’s responsibility
to comply with applicable exchange control laws in India.
Foreign Asset/Account Reporting Information. Indian residents must declare the
following items in their annual tax returns: (i) any foreign assets held
(including Shares acquired under the Plan), and (ii) any foreign bank accounts
for which the resident has signing authority. It is Participant’s responsibility
to comply with applicable tax laws in India. Participant should consult with a
personal tax advisor to ensure proper reporting of foreign assets and bank
accounts.




--------------------------------------------------------------------------------




IRELAND
Notifications
Director Notification Requirement. If Participant is a director, shadow director
or secretary of an Irish Parent or Subsidiary, Participant must notify the Irish
Parent or Subsidiary in writing upon (i) receiving or disposing of an interest
in Workday (e.g., RSUs, Shares, etc.), (ii) becoming aware of the event giving
rise to the notification requirement, or (iii) becoming a director or secretary
if such an interest exists at the time, in each case if the interest represents
more than 1% of Workday’s share capital or voting rights. This notification
requirement also applies with respect to the interests of any spouse or minor
children (whose interests will be attributed to the director, shadow director or
secretary).
ITALY
Terms and Conditions
Data Privacy. The following provision replaces Section 10 of the Agreement:
Pursuant to Section 13 of the Legislative Decree no. 196/2003, Participant
understands that Workday, the Employer and any other Parent or Subsidiary may
hold and process certain personal information about me, including, but not
limited to, my name, home address, email address and telephone number, date of
birth, social insurance number (to the extent permitted under Italian law),
passport number or other identification number, salary, nationality, job title,
any Shares or directorships held in Workday or any Parent or Subsidiary, details
of all RSUs under the Plan or other entitlement to Shares or equivalent benefits
granted, awarded, canceled, exercised, vested, unvested or outstanding in
Participant’s favor (“Data”) for the exclusive purpose of implementing, managing
and administering the Plan and in compliance with applicable laws.
Participant also understands that providing Workday with Data is necessary to
effectuate Participant’s participation in the Plan and that Participant’s
refusal to do so would make it impossible for Workday to perform its contractual
obligations and may affect Participant’s ability to participate in the Plan. The
controllers of Data processing are Workday, Inc. with registered offices at 6110
Stoneridge Mall Road, Pleasanton, CA 94588, United States of America, and the
Employer, which is also Workday’s representative in Italy for privacy purposes
pursuant to Legislative Decree no. 192/2003.
Participant understands that Data will not be publicized, but it may be
transferred to Morgan Stanley, banks, other financial institutions, or brokers
involved in the management and administration of the Plan. Participant further
understands that Workday, the Employer and any other Parent or Subsidiary will
transfer Data among themselves as necessary for the purpose of the
implementation, administration and management of Participant’s participation in
the Plan, and that Workday, the Employer and any other Parent or Subsidiary may
each further transfer Data to third parties assisting Workday in the
implementation, administration and management of the Plan, including any
requisite transfer to a broker or another third party with whom Participant may
elect to deposit any Shares acquired under the Plan. Such recipients may
receive, possess, use, retain, and transfer Data in electronic or other form,
for the purpose of implementing, administering, and managing Participant’s
participation in the Plan. Participant understands that these recipients may be
located in the European Economic Area, or elsewhere, such as in the United
States. Should Workday exercise its discretion in suspending all legal
obligations connected with the management and administration of the Plan, it
will delete Data as soon as it has accomplished all the necessary legal
obligations connected with the management and administration of the Plan. In any
event, Data will be stored only for the time needed to fulfil the purposes
described above.
Participant understands that Data processing for the purposes specified above
shall take place under automated or non-automated conditions, anonymously when
possible, that comply with the purposes for which Data are collected and with
confidentiality and security provisions as set forth by applicable laws and
regulations, with specific reference to Legislative Decree no. 196/2003.
The processing activity, including communication and the transfer of Data
abroad, including outside the European Economic Area, as specified herein and
pursuant to applicable laws and regulations, does not require Participant’s
consent thereto as the processing is necessary for the performance of
contractual obligations related to implementation, administration and management
of the Plan, which represents the legal basis for the processing. Participant
understands that, pursuant to section 7 of the Legislative Decree no. 196/2003,
Participant has the right to, including but not limited to, access, delete,
update, ask for rectification of Participant’s Data and cease, for legitimate
reason, the Data processing. Participant also has the right to data portability
and to lodge a complaint with the Italian supervisory authority.
Furthermore, Participant is aware that Participant’s Data will not be used for
direct marketing purposes. In addition, the Data provided may be reviewed and
questions or complaints can be addressed by contacting Workday or the Employer.




--------------------------------------------------------------------------------




Plan Document Acknowledgement. Participant acknowledges that by accepting the
RSUs, Participant has been given access to the Plan document, have reviewed the
Plan and this Agreement in their entirety and fully understand and accept all
provisions of the Plan and this Agreement. Further, Participant acknowledges
that he or she has read and expressly approves the following sections of the
Agreement: Section 1. Vesting; Section 2. Settlement; Section 4. Dividend
Equivalents; Section 6. Termination; Section 7. Responsibility for Taxes;
Section 8. Nature of Grant; Section 9. No Advice Regarding Grant; Section 11.
Language; Section 17. Governing Law and Venue; Section 18. No Rights as
Employee, Director or Consultant; Section 21. Acknowledgment; Consent to
Electronic Delivery of All Plan Documents and Disclosures; and the Data Privacy
section set forth above.
Notifications
Foreign Asset/Account Reporting Information. Participant understands that if
Participant is an Italian resident and at any time during the fiscal year
Participant holds foreign financial assets (including cash and Shares) which may
generate income taxable in Italy, Participant is required to report these assets
on Participant’s annual tax return (UNICO Form, RW Schedule) for the year during
which the assets are held, or on a special form if no tax return is due. These
reporting obligations will also apply to Italian residents who are the
beneficial owners of foreign financial assets, even if Participant does not
directly hold investments abroad or foreign assets.
JAPAN
Notifications
Foreign Asset/Account Reporting Information.  Participant understands that if
Participant holds assets outside of Japan (e.g., Shares acquired under the Plan)
with a total net fair market value exceeding ¥50,000,000 (or an equivalent
amount in foreign currency) as of December 31 each year, Participant is required
to report the details of such assets to the Japanese tax authorities by March
15th of the following year. Participant acknowledges that he or she should
consult with Participant’s personal tax advisor to determine Participant’s
personal reporting obligations.
MALAYSIA
Terms and Conditions
Data Privacy. The following provision replaces Section 10 of the Agreement:
Participant hereby explicitly and unambiguously consents to the collection, use
and transfer, in electronic or other form, of Participant’s personal data as
described in this Agreement and any other RSU grant materials by and among, as
applicable, Workday, the Employer and any other Parent or Subsidiary for the
exclusive purpose of implementing, administering and managing Participant’s
participation in the Plan.
Participant understands that Workday, the Employer and any other Parent or
Subsidiary may hold certain personal information about Participant, including,
but not limited to, Participant’s name, home address, email address and
telephone number, date of birth, social insurance, passport or other
identification number (e.g., resident registration number), salary, nationality,
job title, any shares of stock or directorships held in Workday, details of all
RSUs or any other entitlement to shares of stock awarded, canceled, exercised,
vested, unvested or outstanding in Participant’s favor (“Data”), for the
exclusive purpose of implementing, administering and managing the Plan. The
source of the Data is the Employer, as well as information which Participant is
providing to Workday and the Employer in connection with the Plan and this
Agreement.
Participant understands that Data will be transferred to Morgan Stanley or such
other stock plan service provider as may be selected by Workday in the future,
which is assisting Workday with the implementation, administration and
management of the Plan. Participant further understands that Workday, the
Employer and any other Parent or Subsidiary will transfer Data among themselves
as necessary for the purpose of the implementation, administration and
management of Participant’s participation in the Plan, and that Workday, the
Employer and any other Parent or Subsidiary may each further transfer Data to
third parties assisting Workday in the implementation, administration and
management of the Plan, including any requisite transfer to a broker or another
third party with whom Participant may elect to deposit any Shares acquired under
the Plan. Participant understands that the recipients of the Data may be located
in the United States or elsewhere, and that the recipients’ country may have
different data privacy laws and protections than Participant’s country.
Participant understands that if he or she resides outside the United States, he
or she may request a list with the names and addresses of any potential
recipients of the Data by contacting his or her local human resources
representative, Cynthia Chan, email address is cynthia.chan@workday.com.
Participant authorizes Workday, Morgan Stanley and any other possible recipients
which may assist Workday (presently or in the future) with implementing,
administering and managing the Plan to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the sole purpose of
implementing, administering and managing his or her participation in the Plan,
including any requisite transfer of such Data to a third party with whom the
Participant may elect to deposit any Shares acquired upon vesting of the
Restricted Stock Units.




--------------------------------------------------------------------------------




Participant understands that Data will be held only as long as is necessary to
implement, administer and manage Participant’s participation in the Plan.
Participant understands if he or she resides outside the United States, he or
she may, at any time, view Data, request additional information about the
storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing his or her local human resources representative. Further, Participant
understands that he or she is providing the consents herein on a purely
voluntary basis. If Participant does not consent, or if Participant later seeks
to revoke his or her consent, his or her employment status or service and career
with the Employer will not be affected; the only consequence of refusing or
withdrawing Participant’s consent is that Workday would not be able to grant
Participant RSUs or other equity awards or administer or maintain such awards.
Therefore, Participant understands that refusing or withdrawing his or her
consent may affect Participant’s ability to participate in the Plan. For more
information on the consequences of Participant’s refusal to consent or
withdrawal of consent, Participant understands that he or she may contact his or
her local human resources representative.
Malaysian Translation
Peserta dengan ini secara eksplisit dan tanpa sebarang keraguan mengizinkan
pengumpulan, penggunaan dan pemindahan, dalam bentuk elektronik atau lain-lain,
data peribadi Peserta seperti yang diterangkan dalam Perjanjian dan apa-apa
bahan geran RSU lain oleh dan di antara, seperti mana yang terpakai, Workday,
Majikan dan mana-mana Syarikat Induk atau Anak-Anak Syarikatnya untuk tujuan
ekslusif bagi melaksanakan, mentadbir dan menguruskan penyertaan Peserta dalam
Pelan.
Peserta memahami bahawa Workday, Majikan dan mana-mana Syarikat Induk atau
Anak-Anak Syarikat mungkin memegang maklumat peribadi tertentu tentang Peserta,
termasuk, tetapi tidak terhad kepada, nama Peserta, alamat rumah dan nombor
telefon, alamat emel, tarikh lahir, nombor insurans sosial atau nombor
pengenalan lain (seperti, nombor pendaftaran penduduk tetap atau nombor kad
pengenalan), gaji, kewarganegaraan, jawatan, apa-apa syer dalam saham atau
jawatan pengarah yang dipegang di Workday, butir-butir semua RSUs atau apa-apa
hak lain atas syer dalam saham yang dianugerahkan, dibatalkan, dilaksanakan,
terletak hak, tidak diletak hak ataupun yang belum dijelaskan bagi faedah
Peserta (“Data”), untuk tujuan eksklusif bagi melaksanakan, mentadbir dan
menguruskan Pelan. Sumber Data adalah daripada Majikan, dan juga maklumat yang
Peserta berikan kepada Workday dan Majikan berhubung dengan Pelan dan Perjanjian
ini.
Peserta memahami bahawa Data ini akan dipindahkan kepada Morgan Stanley atau
pembekal perkhidmatan pelan saham yang ditetapkan oleh Workday pada masa depan
yang membantu Workday dengan pelaksanaan, pentadbiran dan pengurusan Pelan.
Peserta memahami selanjutnya bahawa Workday, Majikan dan Syarikat Induk atau
Anak-Anak Syarikat lain akan memindah Data sesama mereka seperti diperlukan
untuk tujuan melaksanakan, mentadbir dan menguruskan penyertaan Peserta dalam
Pelan, dan Workday, Majikan dan Syarikat Induk atau Anak-Anak Syarikat yang lain
masing-masing boleh memindah Data kepada pihak-pihak ketiga yang membantu
Workday dalam pelaksanaan, pentadbiran dan pegurusan Pelan, termasuk pemindahan
yang diperlukan kepada broker atau pihak ketiga yang lain yang mana Peserta
boleh memilih untuk mendepositkan Syer-Syer yang diperolehi daripada Pelan.
Peserta memahami bahawa penerima-penerima Data mungkin berada di Amerika
Syarikat atau mana-mana tempat lain dan bahawa negara penerima-penerima mungkin
mempunyai undang-undang privasi data dan perlindungan yang berbeza daripada
negara Peserta. Peserta memahami bahawa sekiranya Peserta menetap di luar
Amerika Syarikat, Peserta boleh meminta satu senarai yang mengandungi nama dan
alamat penerima-penerima Data yang berpotensi dengan menghubungi wakil sumber
manusia tempatan Peserta Cynthia Chan, alamat emel cynthia.chan@workday.com.
Peserta memberi kuasa kepada Workday, Morgan Stanley dan mana-mana
penerima-penerima lain yang mungkin membantu Workday (pada masa sekarang atau
pada masa depan) dengan melaksanakan, mentadbir dan menguruskan Pelan untuk
menerima, memiliki, menggunakan, mengekalkan dan memindahkan Data, dalam bentuk
elektronik atau lain-lain, semata-mata dengan tujuan untuk melaksanakan,
mentadbir dan menguruskan penyertaan Peserta dalam Pelan, termasuk apa-apa
pemindahan Data yang diperlukan kepada pihak ketiga yang lain dengan sesiapa
yang Peserta pilih untuk deposit apa-apa Saham yang diperolehi selepas terletak
hak RSUs.
Peserta memahami bahawa Data hanya akan disimpan untuk tempoh yang perlu bagi
melaksanakan, mentadbir, dan menguruskan penyertaan Peserta dalam Pelan. Peserta
memahami bahawa sekiranya Peserta menetap di luar Amerika Syarikat, Peserta
boleh, pada bila-bila masa, melihat Data, meminta maklumat tambahan mengenai
penyimpanan dan pemprosesan Data, meminta bahawa pindaan-pindaan dilaksanakan ke
atas Data atau menolak atau menarik balik persetujuan dalam ini, dalam mana-mana
kes, tanpa kos, dengan menghubungi secara bertulis wakil sumber manusia
tempatanPeserta. Peserta selanjutnya memahami bahawa Peserta memberi persetujuan
ini secara sukarela. Sekiranya Peserta tidak bersetuju, atau kemudian
membatalkan persetujuannya, status pekerjaan atau perkhidmatan Peserta dengan
Majikan tidak akan terjejas; satunya akibat jika Peserta tidak bersetuju atau
menarik balik persetujuan Peserta adalah bahawa Workday tidak akan dapat
menganugerahkan kepada Peserta RSUs atau anugerah ekuiti lain atau mentadbir
atau mengekalkan anugerah tersebut. Oleh itu, Peserta memahami bahawa keengganan
atau penarikan balik persetujuan Peserta boleh menjejaskan keupayaannya untuk
mengambil bahagian dalam Pelan. Untuk maklumat lanjut mengenai akibat keengganan
Peserta untuk memberikan keizinan atau penarikan balik keizinan, Peserta
memahami bahawa Peserta boleh menghubungi wakil sumber manusia tempatan Peserta.




--------------------------------------------------------------------------------




Notifications
Director Notification Obligation. Directors of Workday’s Malaysian Subsidiary
are subject to certain notification requirements under the Malaysian Companies
Act. Among these requirements is an obligation to notify such entity in writing
within 14 business days of the acquisition or disposal of an interest (e.g.,
RSUs granted under the Plan or Shares) in Workday or any related company.
NETHERLANDS
There are no country-specific provisions.
NEW ZEALAND
Notifications
Securities Law Information. WARNING: Participant is being granted RSUs to
acquire Shares in accordance with the terms of this Agreement and the Plan. The
Shares, if issued, will give Participant a stake in the ownership of Workday.
Participant may receive a return if dividends are paid.
If Workday runs into financial difficulties and is wound up, Participant will be
paid only after all other creditors (including holders of preference shares, if
any) have been paid. Participant may lose some or all of Participant’s
investment, if any.
New Zealand law normally requires people who offer financial products to give
information to investors before they invest. This information is designed to
help investors to make an informed decision.
The usual rules do not apply to this offer because it is made under an employee
share purchase scheme. As a result, Participant may not be given all the
information usually required. Participant will also have fewer other legal
protections for this investment.
Ask questions, read all documents carefully, and seek independent financial
advice before committing yourself.
The Shares are quoted on the Nasdaq. This means that if Participant acquires
Shares, Participant may be able to sell the Shares on the Nasdaq if there are
interested buyers. Participant may get less than he or she invested. The price
will depend on the demand for the Shares.
For information on risk factors impacting Workday’s business that may affect the
value of the Shares, Participant should refer to the risk factors discussion in
Workday’s Annual Report on Form 10-K and Quarterly Reports on Form 10-Q, which
are filed with the U.S. Securities and Exchange Commission and are available
online at www.sec.gov, as well as on Workday’s website at
http://www.workday.com/en-us/company/investor-relations/sec-filings.html.
NORWAY
There are no country-specific provisions.
POLAND
Notifications
Exchange Control Information. Polish residents holding foreign securities
(including Shares) and maintaining accounts abroad (including any brokerage
account) must report information to the National Bank of Poland on transactions
and balances of the securities and cash deposited in such accounts if the value
of such securities and cash (calculated individually or together with all other
assets/liabilities held abroad) exceeds a specified threshold (currently
PLN7,000,000). If required, the reports are due on a quarterly basis on special
forms available on the website of the National Bank of Poland.
In addition, any transfer of funds in excess of a specified threshold (currently
€15,000, but if such transfer is connected with business activity of an
entrepreneur, PLN15,000) must be effected through a bank account in Poland.
Participant should maintain evidence of such foreign exchange transactions for
five years, in case of a request for their production by the National Bank of
Poland.
SINGAPORE
Restriction on Sale of Shares. To the extent the RSUs vest within six months of
the Date of Grant, Participant may not dispose of the Shares issued upon
settlement of the RSUs, or otherwise offer the Shares to the public, prior to
the six-month anniversary of the Grant Date, unless such sale or offer is made
pursuant to the exemptions under Part XIII Division (1) Subdivision (4) (other
than section 280) of the Securities and Futures Act (Chap. 289, 2006 Ed.)
(“SFA”) and in accordance with any other applicable provision of the SFA.




--------------------------------------------------------------------------------




Notifications
Securities Law Information. The grant of RSUs under the Plan is being made
pursuant to the “Qualifying Person” exemption under section 273(1)(f) of SFA and
are not made with a view to the RSUs or the underlying Shares being subsequently
offered for sale to any other party. The Plan has not been, and will not be,
lodged or registered as a prospectus with the Monetary Authority of Singapore.
Chief Executive Officer and Director Notification Obligation. The Chief
Executive Officer (“CEO”), directors, associate directors or shadow directors of
a Singapore Parent or Subsidiary are subject to certain notification
requirements under the Singapore Companies Act. Among these requirements is an
obligation to notify such entity in writing within two business days of any of
the following events: (i) the acquisition or disposal of an interest (e.g., RSUs
granted under the Plan or Shares) in Workday or any Parent or Subsidiary, (ii)
any change in previously-disclosed interests (e.g., sale of Shares), or (iii)
becoming a CEO, director, associate director or shadow director of a Parent or
Subsidiary in Singapore, if the individual holds such an interest at that time.
These notification requirements apply regardless of whether the CEO or directors
are residents of or employed in Singapore.
SOUTH AFRICA
Terms and Conditions
Responsibility for Taxes. The following provision supplements Section 7 of the
Agreement:
By accepting the RSUs, Participant agrees to immediately notify the Employer of
the amount of any gain realized upon vesting of the RSUs. If Participant fails
to advise the Employer of the gain realized upon vesting of the RSUs, then he or
she may be liable for a fine. Participant will be solely responsible for paying
the difference between the actual tax liability and the amount withheld by
Workday or the Employer.
Notifications
Securities Law Information.  In compliance with South African securities law,
the documents listed below are available for Participant’s review on Workday’s
website at https://www.workday.com/en-us/company/investor-relations.html and on
Workday’s intranet, respectively:
1.
Workday’s most recent annual financial statements; and

2.
Workday’s most recent Plan prospectus.

A copy of the above documents will be sent to Participant free of charge on
written request to Workday Global Stock Administration at
stock.admin@workday.com.
Participant should carefully read the materials provided before making a
decision whether to participate in the Plan.
Exchange Control Information. Participant is solely responsible for complying
with applicable South African exchange control regulations. As the exchange
control regulations are subject to change, Participant should consult
Participant’s legal advisor prior to the acquisition or sale of Shares acquired
under the Plan to ensure compliance with current regulations.
SOUTH KOREA
Notifications
Exchange Control Information. For transactions that occurred before July 18,
2017, exchange control laws require Korean residents who realize US$500,000 or
more from the sale of Shares or receipt of dividends in a single transaction to
repatriate the proceeds to Korea within three years of receipt. Participant
should consult a personal legal advisor to determine whether this repatriation
requirement applies to any particular transaction.
Foreign Asset/Account Reporting Information. Korean residents must declare all
foreign financial accounts (i.e., non-Korean bank accounts, brokerage accounts,
etc.) to the Korean tax authority and file a report with respect to such
accounts if the monthly balance of such accounts exceeds KRW 1 billion (or an
equivalent amount in foreign currency) on any month-end date during a calendar
year. 
SPAIN
Terms and Conditions
Nature of Grant. This provision supplements Section 8 of the Agreement:
By accepting the RSUs, Participant consents to participating in the Plan and
acknowledges that he or she has received a copy of the Plan.




--------------------------------------------------------------------------------




Participant understands that Workday has unilaterally, gratuitously and
discretionally decided to grant RSUs to acquire Shares under the Plan to
individuals who may be Employees, Consultants, Directors or Non-Employee
Directors of Workday or any Parent or Subsidiary throughout the world. The
decision is a limited decision that is entered into upon the express assumption
and condition that any grant will not economically or otherwise bind Workday or
any Parent or Subsidiary. Consequently, Participant understands that the RSUs
are granted on the assumption and condition that the RSUs and any Shares
acquired at vesting of the RSUs are not part of any employment or service
agreement (either with Workday or any Parent or Subsidiary) and shall not be
considered a mandatory benefit, salary for any purpose (including severance
compensation) or any other right whatsoever.
In addition, Participant understands that the RSUs would not be granted to
Participant but for the assumptions and conditions referred to herein; thus,
Participant acknowledges and freely accepts that should any or all of the
assumptions be mistaken or should any of the conditions not be met for any
reason, then any grant of or right to RSUs shall be null and void.
Further, Participant acknowledges, understands and agrees that Participant will
not be entitled to continue vesting in any RSUs once Participant’s employment or
service Terminates. This will be the case, for example, even in the event of a
Termination of a Participant by reason of, including, but not limited to:
resignation, retirement, disciplinary dismissal ajudged to be with cause or
adjudged/recognized to be without good cause (i.e., subject to a “despido
improcedente”), individual or collective dismissal on objective grounds, whether
adjudged and/or recognized to be with or without cause, material modification of
the terms of employment or service under Article 41 of the Workers’ Statute,
relocation under Article 40 of the Workers’ Statue, Article 50 of the Workers’
Statue, unilateral withdrawal by the Employer, and under Article 10.3 of Royal
Decree 1382/1985.
Notifications
Securities Law Information. The RSUs do not qualify under Spanish law as
securities. No “offer to the public,” as defined under Spanish Law, has taken
place or will take place in the Spanish territory. The Plan, this Agreement and
any other RSU grant documents have not been nor will they be registered with the
Comisión Nacional del Mercado de Valores (Spanish Securities Exchange
Commission), and do not constitute a public offering prospectus.
Exchange Control Information. Participant must declare the acquisition,
ownership and sale of Shares to the Spanish Dirección General de Comercio e
Inversiones (the “DGCI”) of the Ministry of Economy and Competitiveness for
statistical purposes. Generally, the declaration must be filed in January for
Shares owned as of December 31 of the prior year on a Form D-6; however, if the
value of the Shares purchased under the Plan or sold exceeds €1,502,530, the
declaration must be filed within one month of the acquisition or sale, as
applicable.
Further, Participant is required to declare electronically to the Bank of Spain
any securities accounts (including brokerage accounts held abroad), any foreign
instruments (e.g., Shares) and any transactions with non-Spanish residents
(including any payments of cash or Shares made to Participant by Workday or any
U.S. brokerage account) if the balances in such accounts together with the value
of such instruments as of December 31, or the volume of transactions with
non-Spanish residents during the prior or current year, exceeds €1,000,000.
Foreign Asset/Account Reporting Information. To the extent Participant holds
assets (e.g., cash or Shares held in a bank or brokerage account) outside Spain
with a value in excess of €50,000 per type of asset (e.g., cash or Shares) as of
December 31 each year, Participant is required to report information on such
rights and assets on his or her tax return for such year. After such rights or
assets are initially reported, the reporting obligation will only apply for
subsequent years if the value of any previously-reported rights or assets
increases by more than €20,000. The reporting must be completed by March 31
following the end of the relevant tax year.
SWEDEN
There are no country-specific provisions.
SWITZERLAND
Notifications
Securities Law Information. The grant of the RSUs is not intended to be publicly
offered in or from Switzerland. Neither this document nor any other materials
relating to the RSUs constitutes a prospectus as such term is understood
pursuant to article 652a of the Swiss Code of Obligations, and neither this
document nor any other materials relating to the RSUs may be publicly
distributed nor otherwise made publicly available in Switzerland. Further,
neither this document nor any other offering or marketing material relating to
the grant of RSUs have been or will be filed with, approved or supervised by the
Swiss regulatory authority (in particular, the Swiss Financial Market
Supervisory Authority (FINMA)).




--------------------------------------------------------------------------------




THAILAND
Notifications
Exchange Control Information. Participant must repatriate the proceeds from the
sale of Shares and any cash dividends received in relation to the Shares to
Thailand immediately upon receipt if the amount of such proceeds received in a
single transaction is US$50,000 or more. Participant must then either convert
the funds to Thai Baht or deposit the proceeds in a foreign currency deposit
account maintained by a bank in Thailand within 360 days of remitting the
proceeds to Thailand. If the amount of the proceeds is equal to or greater than
US$50,000, Participant must specifically report the inward remittance to the
Bank of Thailand on a Foreign Exchange Transaction Form.
If Participant does not comply with this obligation, Participant may be subject
to penalties assessed by the Bank of Thailand. Because exchange control
regulations change frequently and without notice, Participant should consult a
legal advisor before selling Shares to ensure compliance with current
regulations. It is Participant’s responsibility to comply with exchange control
laws in Thailand, and neither Workday nor the Employer will be liable for any
fines or penalties resulting from Participant’s failure to comply with
applicable laws.
UNITED KINGDOM
Terms and Conditions
The following terms and conditions apply only if Participant is an Employee. No
grants under this Agreement will be made to Consultants or Directors resident in
the United Kingdom.
Settlement. This provision supplements Section 2 of the Agreement:
Notwithstanding any discretion in the Plan, the RSUs are payable in Shares only.
A grant of RSUs does not provide any right for Participant to receive a cash
payment.
Responsibility for Taxes. This provision supplements Section 7 of the Agreement:
Without limitation to Section 7 of the Agreement, Participant agrees that
Participant is liable for all Tax-Related Items and hereby covenants to pay all
such Tax-Related Items, as and when requested by Workday or the Employer or by
Her Majesty’s Revenue and Customs (“HMRC”) (or any other tax authority or any
other relevant authority). Participant also agrees to indemnify and keep
indemnified Workday and the Employer against any Tax-Related Items that they are
required to pay or withhold on Participant’s behalf or have paid or will pay to
HMRC (or any other tax authority or any other relevant authority).
Notwithstanding the foregoing, if Participant is a director or executive officer
of Workday (within the meaning of Section 13(k) of the Exchange Act), the terms
of the immediately foregoing provision will not apply. In the event that
Participant is a director or executive officer and income tax is not collected
from or paid by Participant within ninety (90) days of the end of the U.K. tax
year in which an event giving rise to the indemnification described above
occurs, the amount of any uncollected income tax may constitute a benefit to
Participant on which additional income tax and national insurance contributions
(“NICs”) may be payable. Participant understands that Participant will be
responsible for reporting any income tax due on this additional benefit directly
to HMRC under the self-assessment regime and for paying Workday or the Employer
(as applicable) for the value of any employee NICs due on this additional
benefit, which Workday or the Employer may recover from Participant by any of
the means referred to in the Plan or Section 7 of the Agreement.




--------------------------------------------------------------------------------




WORKDAY, INC.
2012 EQUITY INCENTIVE PLAN
PERFORMANCE RESTRICTED STOCK UNIT AWARD AGREEMENT
The Compensation Committee of the Board of Directors (the “Committee”) of
Workday, Inc. (“Workday”) has granted to “Participant a Performance Restricted
Stock Unit Award (“PSU”) under Workday’s 2012 Equity Incentive Plan (the
“Plan”). Unless otherwise defined herein, the terms defined in the Plan will
have the same defined meanings in this Performance Restricted Stock Unit Award
Agreement (the “Agreement”) and the electronic representation of the Notice of
Performance Restricted Stock Unit Award established and maintained by Workday or
a third party designated by Workday (the “Notice”).The PSU is subject to the
terms, restrictions and conditions of the Plan, the Notice and this Agreement,
including any applicable country-specific provisions in the appendix attached
hereto (the “Appendix”), which constitutes part of this Agreement.
1.    Terms. The number of PSUs provided by the Award, the Date of Grant and the
applicable Vesting Period(s) are set forth in the Notice. Subject to the
limitations set forth in this Agreement, the Notice and the Plan, Participant’s
PSU will vest at the end of the applicable Vesting Period(s) provided that all
of the following corporate performance objectives are achieved in the fiscal
year ended January 31, 2018 (the “Performance Conditions”): (1) Workday
revenue of at least $2.005 billion; (2) at least a 95% customer
satisfaction rate; (3) one or more customers in production on AWS and five or
more customers in production on Workday Prism Analytics; and (4) a non-GAAP
operating profit of 5%.
2.    Settlement. Settlement of PSUs will be made within 30 days following the
applicable date of vesting under the Vesting Period(s) set forth in the Notice
provided that the Performance Conditions are met. Settlement of PSUs will be in
Shares.
3.    No Stockholder Rights. Unless and until such time as Shares are issued in
settlement of vested PSUs, Participant will have no ownership of the Shares
allocated to the PSUs and will have no right to dividends or to vote such
Shares.
4.    Dividend Equivalents. Dividends, if any (whether in cash or Shares), will
not be credited to Participant.
5.    Non-Transferability of PSUs. The PSUs and any interest therein will not be
sold, assigned, transferred, pledged, hypothecated, or otherwise disposed of in
any manner other than by will or by the laws of descent or distribution or by
court order or unless otherwise permitted by the Committee on a case-by-case
basis.
6.    Termination. If Participant’s service Terminates for any reason, all
unvested PSUs will be forfeited to Workday forthwith, and all rights of
Participant to such PSUs will immediately terminate (unless determined otherwise
by the Committee). Participant acknowledges and agrees that the Vesting
Period(s) may change prospectively in the event Participant’s service status
changes between full- and part-time and/or in the event Participant is on a
leave of absence, in accordance with Workday policies relating to work schedules
and vesting of Awards or as determined by the Committee. In case of any dispute
as to whether Termination has occurred, the Committee will have sole discretion
to determine whether such Termination has occurred and the effective date of
such Termination.
7.    Responsibility for Taxes. Participant acknowledges that, regardless of any
action taken by Workday or, if different, Participant’s employer (the
“Employer”) the ultimate liability for all income tax, social insurance, payroll
tax, fringe benefits tax, payment on account or other tax-related items related
to Participant’s participation in the Plan and legally applicable to Participant
(“Tax-Related Items”), is and remains Participant’s responsibility and may
exceed the amount, if any, actually withheld by Workday or the Employer.
Participant further acknowledges that Workday and/or the Employer (1) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the PSUs, including, but not limited to, the
grant, vesting or settlement of the PSUs and the subsequent sale of Shares
acquired pursuant to such settlement; and (2) do not commit to and are under no
obligation to structure the terms of the grant or any aspect of the PSUs to
reduce or eliminate Participant’s liability for Tax-Related Items or achieve any
particular tax result. Further, if Participant is subject to Tax-Related Items
in more than one jurisdiction, Participant acknowledges that Workday and/or the
Employer (or former employer, as applicable) may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.
Prior to any relevant taxable or tax withholding event, as applicable,
Participant agrees to make adequate arrangements satisfactory to Workday and/or
the Employer to satisfy all Tax-Related Items. In this regard, Participant
authorizes Workday and/or the Employer, or their respective agents, at their
discretion, to satisfy the obligations with regard to all Tax-Related Items by
one or a combination of the following:
(i)
withholding from Participant’s wages or other cash compensation paid to
Participant by Workday and/or the Employer; or

(ii)
withholding from proceeds of the sale of Shares acquired upon settlement of the
PSUs either through a voluntary sale or through a mandatory sale arranged by
Workday (on Participant’s behalf pursuant to this authorization without further
consent); or

(iii)
withholding in Shares to be issued upon settlement of the PSUs; or

(iv)
any other arrangement approved by the Committee.





--------------------------------------------------------------------------------




Notwithstanding the foregoing, if Participant is subject to Section 16 of the
Exchange Act, Workday will satisfy the obligations with regard to all
Tax-Related Items by withholding in Shares to be issued upon settlement of the
RSUs, unless the use of such withholding method is problematic under applicable
laws or has materially adverse accounting consequences, in which case
Participant may elect to (A) have Workday or the Employer withhold from
Participant’s wages or other cash compensation paid to Participant by Workday
and/or the Employer, or (B) have Workday withhold from proceeds of the sale of
Shares acquired upon settlement of the RSUs, either through a voluntary sale or
through a mandatory sale arranged by Workday (on Participant’s behalf pursuant
to this authorization).
Workday may withhold or account for Tax-Related Items by considering applicable
statutory withholding amounts or other applicable withholding rates in
Participant’s country, including maximum applicable rates, in which case
Participant will receive a refund of any over-withheld amount in cash and will
have no entitlement to the Common Stock equivalent. If the obligation for
Tax-Related Items is satisfied by withholding in Shares, for tax purposes,
Participant is deemed to have been issued the full number of Shares subject to
the vested PSUs, notwithstanding that a number of the Shares are held back
solely for the purpose of paying the Tax-Related Items. The Fair Market Value of
these Shares, determined as of the effective date when taxes otherwise would
have been withheld in cash, will be applied as a credit against the Tax-Related
Items withholding.
Finally, Participant agrees to pay to Workday or the Employer any amount of
Tax-Related Items that Workday or the Employer may be required to withhold or
account for as a result of Participant’s participation in the Plan that cannot
be satisfied by the means previously described. Workday may refuse to issue or
deliver the Shares or the proceeds of the sale of Shares, if Participant fails
to comply with Participant’s obligations in connection with the Tax-Related
Items.
8.    Nature of Grant. By accepting the PSUs (whether in writing, electronically
or otherwise), Participant acknowledges, understands and agrees that:
(a)the Plan is established voluntarily by Workday, it is discretionary in nature
and it may be modified, amended, suspended or terminated by Workday at any time,
to the extent permitted by the Plan;
(b)the grant of the PSUs is exceptional, voluntary and occasional and does not
create any contractual or other right to receive future grants of PSUs, or
benefits in lieu of PSUs, even if PSUs have been granted in the past;
(c)all decisions with respect to future PSU or other grants, if any, will be at
the sole discretion of Workday;
(d)the PSU grant and Participant’s participation in the Plan will not create a
right to employment or be interpreted as forming or amending an employment or
services contract with Workday, the Employer or any Parent or Subsidiary;
(e)Participant is voluntarily participating in the Plan;
(f)the PSUs and the Shares subject to the PSUs are not intended to replace any
pension rights or compensation;
(g)the PSUs and the Shares subject to the PSUs, and the income from and value of
same, are not part of normal or expected compensation for purposes of
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, holiday pay, long-service awards, pension or
retirement or welfare benefits or similar mandatory payments;
(h)the future value of the underlying Shares is unknown, indeterminable and
cannot be predicted with certainty;
(i)no claim or entitlement to compensation or damages will arise from forfeiture
of the PSUs resulting from (1) the application of any compensation recovery or
clawback policy adopted by Workday or otherwise required by law, or (2)
Participant’s Termination;
(j)unless otherwise provided in the Plan or by Workday in its discretion, the
PSUs and the benefits evidenced by this Agreement do not create any entitlement
to have the PSUs or any such benefits transferred to, or assumed by, another
company nor to be exchanged, cashed out or substituted for, in connection with
any Corporate Transaction affecting the Shares;
(k)unless otherwise agreed with Workday, the PSUs and the underlying Shares, and
the income from and value of same, are not granted as consideration for, or in
connection with, the service Participant may provide as a director of a
Subsidiary; and
(l)the following provisions apply only if Participant is providing services
outside the United States:
(i)
the PSUs and the Shares subject to the PSUs are not part of normal or expected
compensation or salary for any purpose;

(ii)
neither Workday, the Employer nor any Parent or Subsidiary will be liable for
any foreign exchange rate fluctuation between Participant’s local currency and
the United States Dollar that may affect the value of the PSUs or of any amounts
due to Participant pursuant to the settlement of the PSUs or the subsequent sale
of any Shares acquired upon settlement.





--------------------------------------------------------------------------------




9.    No Advice Regarding Grant. Workday is not providing any tax, legal or
financial advice, nor is Workday making any recommendations regarding
Participant’s participation in the Plan, or Participant’s acquisition or sale of
the underlying Shares. Participant is hereby advised to consult with his or her
own personal tax, legal and financial advisors regarding his or her
participation in the Plan before taking any action related to the Plan.
10.    Data Privacy.
(a)Data Collection and Usage. Workday and any Parent or Subsidiary, including
the Employer, may collect, process and use certain personal information about
Participant, including, but not limited to, Participant’s name, home address and
telephone number, email address, date of birth, social insurance, passport or
other identification number, salary, nationality, job title, any Shares or
directorships held in Workday, details of all PSUs or any other entitlement to
Shares or equivalent benefits awarded, canceled, exercised, vested, unvested or
outstanding in Participant’s favor (“Data”), for the purposes of implementing,
administering and managing the Plan. The legal basis, where required, for the
processing of Data is Participant’s consent.
(b)Stock Plan Administration Service Providers. Workday transfers Data to Morgan
Stanley Smith Barney LLC and its affiliated companies (collectively, “Morgan
Stanley”), an independent service provider based in the United States, which is
assisting Workday with the implementation, administration and management of the
Plan. Workday may select a different service provider or additional service
providers and share Data with such other provider(s) serving in a similar
manner. Participant may be asked to agree on separate terms and data processing
practices with the service provider, with such agreement being a condition to
the ability to participate in the Plan.
(c)International Data Transfers. Workday and its service providers are based in
the United States. Participant’s country or jurisdiction may have different data
privacy laws and protections than the United States. For example, the European
Commission has issued a limited adequacy finding with respect to the United
States that applies only to the extent companies register for the EU-U.S.
Privacy Shield program. Workday’s legal basis, where required, for the transfer
of Data is Participant’s consent.
(d)Data Retention. Workday will hold and use Data only as long as is necessary
to implement, administer and manage Participant’s participation in the Plan, or
as required to comply with legal or regulatory obligations, including under tax
and security laws.
(e)Voluntariness and Consequences of Consent Denial or Withdrawal. Participation
in the Plan is voluntary and Participant is providing the consents herein on a
purely voluntary basis. If Participant does not consent, or if Participant later
seeks to revoke his or her consent, Participant’s salary from or employment and
career with the Employer will not be affected; the only consequence of refusing
or withdrawing Participant’s consent is that Workday would not be able to grant
PSUs or other equity awards to Participant or administer or maintain such
awards.
(f)Data Subject Rights. Participant may have a number of rights under data
privacy laws in Participant’s jurisdiction. Depending on where Participant is
based, such rights may include the right to (i) request access or copies of Data
Workday processes, (ii) rectification of incorrect Data, (iii) deletion of Data,
(iv) restrictions on processing of Data, (v) portability of Data, (vi) lodge
complaints with competent authorities in Participant’s jurisdiction, and/or
(vii) receive a list with the names and addresses of any potential recipients of
Data. To receive clarification regarding these rights or to exercise these
rights, Participant can contact his or her local human resources representative.
By accepting the PSUs and indicating consent via Workday’s acceptance procedure,
Participant is declaring that he or she agrees with the data processing
practices described herein and consents to the collection, processing and use of
Data by Workday and the transfer of Data to the recipients mentioned above,
including recipients located in countries which do not adduce an adequate level
of protection from a European (or other non-U.S.) data protection law
perspective, for the purposes described above.
Finally, Participant understands that Workday may rely on a different legal
basis for the processing or transfer of Data in the future and/or request
Participant to provide another data privacy consent. If applicable and upon
request of Workday or the Employer, Participant agrees to provide an executed
acknowledgment or data privacy consent form (or any other agreements or
consents) that Workday and/or the Employer may deem necessary to obtain from
Participant for the purpose of administering his or her participation in the
Plan in compliance with the data privacy laws in Participant’s country, either
now or in the future. Participant understands and agrees that he or she will not
be able to participate in the Plan if he or she fails to provide any such
acknowledgement, agreement or consent requested by Workday and/or the Employer.
11.    Language. Participant acknowledges and represents that he or she is
proficient in the English language or has consulted with an advisor who is
sufficiently proficient in English, as to allow Participant to understand the
terms of this Agreement, including the Appendix and any other documents related
to the Plan. If Participant has received this Agreement or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control.




--------------------------------------------------------------------------------




12.    Appendix. Notwithstanding any provisions in this Agreement, the PSU grant
will be subject to any special terms and conditions set forth in any appendix to
this Agreement for Participant’s country. Moreover, if Participant relocates to
one of the countries included in the Appendix, the special terms and conditions
for such country will apply to Participant, to the extent Workday determines
that the application of such terms and conditions is necessary or advisable for
legal or administrative reasons. The Appendix constitutes part of this
Agreement.
13.    Imposition of Other Requirements. Workday reserves the right to impose
other requirements on Participant’s participation in the Plan, on the PSUs and
on any Shares acquired under the Plan, to the extent Workday determines it is
necessary or advisable for legal or administrative reasons, and to require
Participant to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.
14.    Acknowledegment. Workday and Participant agree that the PSUs are granted
under and governed by the Notice, this Agreement and the provisions of the Plan.
Participant: (i) acknowledges receipt of a copy of the Plan and the Plan
prospectus, (ii) represents that Participant has carefully read and is familiar
with their provisions, and (iii) hereby accepts the PSUs subject to all of the
terms and conditions set forth herein and those set forth in the Plan and the
Notice.
15.    Entire Agreement; Enforcement of Rights. This Agreement, the Plan and the
Notice constitute the entire agreement and understanding of the parties relating
to the subject matter herein and supersede all prior discussions between them.
Any prior agreements, commitments or negotiations concerning the purchase of the
Shares hereunder are superseded. No modification of or amendment to this
Agreement, nor any waiver of any rights under this Agreement, will be effective
unless in writing and signed by the parties to this Agreement. The failure by
either party to enforce any rights under this Agreement will not be construed as
a waiver of any rights of such party.
16.    Compliance with Laws and Regulations. The issuance of Shares will be
subject to and conditioned upon compliance by Workday and Participant with all
applicable U.S. and non-U.S. local, state and federal laws and regulations and
with all applicable requirements of any stock exchange or automated quotation
system on which Workday’s Common Stock may be listed or quoted at the time of
such issuance or transfer.
17.    Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith. In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (i) such
provision will be excluded from this Agreement, (ii) the balance of this
Agreement will be interpreted as if such provision were so excluded and (iii)
the balance of this Agreement will be enforceable in accordance with its terms.
18.    Governing Law and Venue. This Agreement and all acts and transactions
pursuant hereto and the rights and obligations of the parties hereto will be
governed, construed and interpreted in accordance with the laws of the State of
Delaware, without giving effect to principles of conflicts of law.
Any and all disputes relating to, concerning or arising from this Agreement, or
relating to, concerning or arising from the relationship between the parties
evidenced by the Plan or this Agreement, will be brought and heard exclusively
in the United States District Court for the District of Delaware or the Delaware
Superior Court, New Castle County. Each of the parties hereby represents and
agrees that such party is subject to the personal jurisdiction of said courts;
hereby irrevocably consents to the jurisdiction of such courts in any legal or
equitable proceedings related to, concerning or arising from such dispute, and
waives, to the fullest extent permitted by law, any objection which such party
may now or hereafter have that the laying of the venue of any legal or equitable
proceedings related to, concerning or arising from such dispute which is brought
in such courts is improper or that such proceedings have been brought in an
inconvenient forum.
19.    No Rights as Employee, Director or Consultant. Nothing in this Agreement
will affect in any manner whatsoever the right or power of Workday, or a Parent
or Subsidiary of Workday, to terminate Participant’s service, for any reason,
with or without Cause.
20.    Insider Trading / Market Abuse Laws. Participant may be subject to
insider trading restrictions and/or market abuse laws in applicable
jurisdictions, including, but not limited to, the United States and, if
different, Participant’s country, which may affect Participant’s ability to
accept, acquire, sell or otherwise dispose of Shares, rights to Shares (e.g.,
Restricted Stock Units) or rights linked to the value of Shares under the Plan
during such times as Participant is considered to have “inside information”
regarding Workday (as defined by the laws in the applicable jurisdictions). Any
restrictions under these laws or regulations are separate from and in addition
to any restrictions that may be imposed under any applicable Workday insider
trading policy. Neither Workday nor any Parent or Subsidiary will be responsible
for such restrictions or liable for the failure on Participant’s part to know
and abide by such restrictions. Participant should consult with his or her own
personal legal advisers to ensure compliance with local laws.




--------------------------------------------------------------------------------




21.    Foreign Asset/Account Reporting Requirements and Exchange Controls.
Participant acknowledges that his or her country may have certain foreign asset
and/or foreign account reporting requirements and exchange controls which may
affect Participant’s ability to acquire or hold Shares purchased under the Plan
or cash received from participating in the Plan (including from any dividends
paid on or sales proceeds arising from the sale of Shares acquired under the
Plan) in a brokerage or bank account outside Participant’s country. Participant
may be required to report such accounts, assets or transactions to the tax or
other authorities in his or her country. Participant also may be required to
repatriate sale proceeds or other funds received as a result of his or her
participation in the Plan to Participant’s country through a designated bank or
broker within a certain time after receipt. Participant acknowledges that it is
Participant’s responsibility comply with such regulations, and Participant
should consult a personal legal advisor for any details.
22.    Consent to Electronic Delivery of All Plan Documents and Disclosures. By
Participant’s acceptance (whether in writing, electronically or otherwise) of
the Notice, Participant and Workday agree that the PSUs are granted under and
governed by the terms and conditions of the Plan, the Notice and this Agreement.
Participant has reviewed the Plan, the Notice and this Agreement in their
entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Agreement, and fully understands all provisions of the Plan, the
Notice and this Agreement. Participant hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Committee upon any
questions relating to the Plan, the Notice and this Agreement. Participant
further agrees to notify Workday upon any change in Participant’s residence
address. By acceptance of the PSUs, Participant agrees to participate in the
Plan through an on-line or electronic system established and maintained by
Workday or a third party designated by Workday and consents to the electronic
delivery of the Notice, this Agreement, the Plan, account statements, Plan
prospectuses required by the U.S. Securities and Exchange Commission, U.S.
financial reports of Workday, and all other documents that Workday is required
to deliver to its security holders (including, without limitation, annual
reports and proxy statements) or other communications or information related to
the PSUs and current or future participation in the Plan. Electronic delivery
may include the delivery of a link to a Workday intranet or the internet site of
a third party involved in administering the Plan, the delivery of the document
via e-mail or such other delivery determined at Workday’s discretion.
Participant acknowledges that Participant may receive from Workday a paper copy
of any documents delivered electronically at no cost if Participant contacts
Workday by telephone, through a postal service or electronic mail at Stock
Administration. Participant further acknowledges that Participant will be
provided with a paper copy of any documents delivered electronically if
electronic delivery fails; similarly, Participant understands that Participant
must provide on request to Workday or any designated third party a paper copy of
any documents delivered electronically if electronic delivery fails. Also,
Participant understands that Participant’s consent may be revoked or changed,
including any change in the electronic mail address to which documents are
delivered (if Participant has provided an electronic mail address), at any time
by notifying Workday of such revised or revoked consent by telephone, postal
service or electronic mail through Stock Administration. Finally, Participant
understands that Participant is not required to consent to electronic delivery.
By accepting (whether in writing, electronically or otherwise) the PSUs,
Participant acknowledges and agrees to the following:
Participant understands that Participant’s employment or consulting relationship
or service with Workday or a Parent or Subsidiary is for an unspecified
duration, can be terminated at any time (i.e., is at will), except where
otherwise prohibited by applicable law and that nothing in this Agreement, the
Notice or the Plan changes the nature of that relationship. Participant
acknowledges that the vesting of the PSUs pursuant to this Agreement is earned
only by continuing service as an Employee, Director or Consultant of Workday or
Parent or Subsidiary. Participant also understands that this Agreement is
subject to the terms and conditions of both the Notice and the Plan, both of
which are incorporated herein by reference. Participant has read the Agreement,
the Notice and the Plan. By accepting the PSUs, Participant consents to the
electronic delivery as set forth in this Agreement.
WORKDAY, INC.
/s/ Aneel Bhusri
By: Aneel Bhusri
Title: Co-founder, Chief Executive Officer and Director




--------------------------------------------------------------------------------




APPENDIX


WORKDAY, INC.
2012 EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT


COUNTRY SPECIFIC PROVISIONS FOR EMPLOYEES OUTSIDE THE U.S.
Terms and Conditions
This Appendix includes additional terms and conditions that govern the PSUs
granted to Participant under the Plan if Participant resides and/or works in one
of the countries below. This Appendix forms part of the Agreement. Any
capitalized term used in this Appendix without definition will have the meaning
ascribed to it in the Notice, the Agreement or the Plan, as applicable.
If Participant is a citizen or resident of a country, or is considered resident
of a country, other than the one in which Participant is currently working, or
Participant transfers employment and/or residency between countries after the
Date of Grant, Workday will, in its sole discretion, determine to what extent
the additional terms and conditions included herein will apply to Participant
under these circumstances.
Notifications
This Appendix also includes information relating to exchange control, foreign
asset/account reporting requirements and other issues of which Participant
should be aware with respect to Participant’s participation in the Plan. The
information is based on the securities, exchange control and other laws in
effect in the respective countries as of April 2018. Such laws are often complex
and change frequently. As a result, Workday strongly recommends that Participant
not rely on the information herein as the only source of information relating to
the consequences of Participant’s participation in the Plan because the
information may be out of date at the time that Participant vests in the PSUs or
sells Shares acquired under the Plan.
In addition, the information is general in nature and may not apply to
Participant’s particular situation, and Workday is not in a position to assure
Participant of any particular result. Accordingly, Participant is advised to
seek appropriate professional advice as to how the relevant laws in
Participant’s country may apply to Participant’s situation.
Finally, if Participant is a citizen or resident of a country, or is considered
resident of a country, other than the one in which Participant is currently
working, or Participant transfers employment and/or residency after the Date of
Grant, the information contained herein may not apply to Participant in the same
manner.
AUSTRALIA
Terms and Conditions
Australia Class Order Exemption. The offer of the PSUs is intended to comply
with the provisions of the Corporations Act 2001, Australian Securities &
Investments Commission (“ASIC”) Regulatory Guide 49 and ASIC Class Order CO
14/1000. Additional details are set forth in the Offer Document for the offer of
Restricted Stock Units to Australian Resident Employees, which is provided to
Participant with this Agreement.
AUSTRIA
Notifications
Foreign Asset/Account Reporting Information. If Participant holds securities
(including Shares acquired under the Plan) or cash (including proceeds from the
sale of Shares) outside of Austria, Participant will be required to report
certain information to the Austrian National Bank if certain thresholds are
exceeded. Specifically, if Participant holds securities outside of Austria,
reporting requirements will apply if the value of such securities meets or
exceeds (i) €30,000,000 as of the end of any calendar quarter, or (ii)
€5,000,000 as of December 31. Further, if Participant holds cash in accounts
outside of Austria, monthly reporting requirements will apply if the aggregate
transaction volume of such cash accounts meets or exceeds €10,000,000.




--------------------------------------------------------------------------------




BELGIUM
Notifications
Foreign Asset/Account Reporting Information. If Participant is a Belgian
resident, Participant is required to report any securities (e.g., Shares
acquired under the Plan) or bank account (including any brokerage account
Participants holds at Morgan Stanley or other stock plan service provider as may
be selected by Workday in the future) held outside Belgium on Participant’s
annual tax return. In a separate report, Belgian residents are required to
provide the National Bank of Belgium with the account details of any such
foreign accounts (including the account number, bank name and country in which
any such account was opened). This report, as well as additional information on
how to complete it, can be found on the website of the National Bank of Belgium,
www.nbb.be.
Stock Exchange Tax Information. A stock exchange tax applies to transactions
executed by a Belgian resident through a non-Belgian financial intermediary,
such as a U.S. broker. The stock exchange tax likely will not apply when the
PSUs vest, but likely will apply when Shares are sold. Participant should
consult with a personal tax or financial advisor for additional details on
Participant’s obligations with respect to the stock exchange tax.
Brokerage Account Tax Information. A brokerage account tax may apply if the
average annual value of the securities (including Shares acquired under the
Plan) in a brokerage or other securities account exceeds certain thresholds. 
The calculation of this tax is complex and Participant should consult a personal
tax advisor to determine if the tax applies.
CANADA
Terms and Conditions
Vesting/Termination. This provision supplements Sections 1 and 6 of the
Agreement:
Participant’s right to vest in the PSUs will terminate effective as of the
earlier of (a) the Termination Date, (b) the date upon which Participant ceases
to actively provide services, or (c) the date upon which Participant receives a
Notice of Termination.
Settlement. This provision supplements Section 2 of the Agreement:
Notwithstanding any discretion in the Plan, the PSUs are payable in Shares only.
A grant of PSUs does not provide any right for Participant to receive a cash
payment.
Data Privacy. The following provision supplements Section 9 of the Agreement:
Participant hereby authorizes Workday and Workday’s representatives to discuss
and obtain all relevant information from all personnel, professional or
non-professional, involved with the administration of the Plan. Participant
further authorizes Workday, the Employer and/or any other Parent or Subsidiary
to disclose and discuss such information with their advisors. Participant also
authorizes Workday, the Employer and/or any other Parent or Subsidiary to record
such information and to keep such information in Participant’s employment file.
Consent to Receive Information in English for Quebec Participants. The parties
acknowledge that it is their express wish that this Agreement, as well as all
documents, notices and legal proceedings entered into, given or instituted
pursuant hereto or relating directly or indirectly hereto, be drawn up in
English.
Les parties reconnaissent avoir exigé que cette convention [“Agreement”], ainsi
que tous les documents, avis et procédures judiciaries, éxecutés, donnés ou
intentés en vertu de, ou lié directement ou indirectement à la présente
convention, soient rédigés en langue anglaise.
Notifications
Securities Law Information. Participant understands he or she is permitted to
sell Shares acquired through the Plan through the designated broker appointed
under the Plan, if any, provided the resale of Shares acquired under the Plan
takes place outside of Canada through the facilities of a stock exchange on
which the Shares are listed. The Shares are currently listed on the Nasdaq
Global Select Market (the “Nasdaq”).
Foreign Asset/Account Reporting Information. Canadian residents are required to
report foreign specified property, including Shares and rights to receive Shares
(e.g., PSUs), on form T1135 (Foreign Income Verification Statement) if the total
cost of the foreign specified property exceeds C$100,000 at any time during the
year. PSUs must be reported (generally, at a nil cost) if the C$100,000 cost
threshold is exceeded because of other foreign specified property held by
Participant. When Shares are acquired, their cost generally is the adjusted cost
base (“ACB”) of the Shares. The ACB would ordinarily equal the fair market value
of the Shares at the time of acquisition, but if Participant owns other Shares,
this ACB may have to be averaged with the ACB of the other Shares.




--------------------------------------------------------------------------------




CHINA
Terms and Conditions
The following provisions govern Participant’s participation in the Plan only if
Participant is subject to exchange control restrictions in the People’s Republic
of China (“China”), as determined by Workday in its sole discretion.
Vesting and Settlement Conditions.1 This section supplements Sections 1 and 2:
Workday is under no obligation to vest PSUs or issue Shares unless and until its
registration application is approved by the Chinese State Administration of
Foreign Exchange (“SAFE”). Further, at Workday’s discretion, PSUs will not vest
and Shares will not be issued if, at the time Participant’s PSUs are otherwise
scheduled to vest, the SAFE registration has become invalid or ceased to be
effective for any reason. Further, PSUs will not vest and the underlying Shares
will not be issued unless and until Workday determines that such vesting and
issuance of Shares complies with all relevant laws and regulations.
Required Sale of Shares. Due to exchange control laws in China, Workday may
require that any Shares acquired upon the vesting and settlement of PSUs be
immediately sold. Workday is authorized to instruct Morgan Stanley or such other
broker as may be selected by Workday to assist with the mandatory sale of such
Shares (on Participant’s behalf pursuant to this authorization), and Participant
expressly authorizes such broker to complete the sale of such Shares. In this
regard, Participant agrees to sign any agreements, forms and/or consents that
may be reasonably requested by Workday (or Workday’s designated broker) to
effectuate the sale of the Shares (including, without limitation, with respect
to the transfers of the proceeds and other exchange control matters noted below)
and otherwise cooperate with Workday on such matters, provided Participant will
not be permitted to exercise any influence over how, when or whether the sales
occur. Participant acknowledges that Morgan Stanley or such other designated
broker as may be selected by Workday is under no obligation to arrange for the
sale of the Shares at any particular price.
Alternatively, if Workday, in its discretion, does not exercise its right to
require the automatic sale of Shares issuable upon vesting of the PSUs, as
described in the preceding paragraph, any Shares acquired by Participant under
the Plan must be sold no later than six months from the date of Termination, or
within any other such time frame as may be permitted by Workday or required by
SAFE. Any Shares acquired by Participant under the Plan that have not been sold
within six months of the date of Termination shall be automatically sold by
Morgan Stanley or such other broker as may be selected by Workday pursuant to
this authorization and subject to the terms of the preceding paragraph. Upon the
sale of the Shares, Workday agrees to pay the cash proceeds from the sale (less
any applicable Tax-Related Items, brokerage fees and commissions) to Participant
in accordance with applicable exchange control laws and regulations including,
but not limited to, the restrictions set forth under the “Exchange Control
Restrictions” section immediately below.
Exchange Control Requirements. Participant understands and agrees that, due to
exchange control laws in China, Participant will be required to immediately
repatriate to China the cash proceeds from the sale of Shares or any dividends
paid on such Shares. Participant further understands that, under local law, such
repatriation of the cash proceeds will need to be effected through a special
exchange control account established by Workday, the Employer or another
Subsidiary, and Participant hereby consents and agrees that the proceeds from
the sale of Shares will be transferred to such special account prior to being
delivered to Participant. Participant also understands that Workday will deliver
the proceeds to Participant as soon as possible, but there may be delays in
distributing the funds to Participant due to exchange control requirements in
China. The proceeds may be paid in U.S. dollars or local currency, at Workday’s
discretion. If the proceeds are paid in U.S. dollars, Participant understands
that Participant may be required to open a U.S. Dollar bank account in China
into which the proceeds can be deposited. If the proceeds are converted to local
currency, Participant acknowledges that Workday is under no obligation to secure
any particular currency conversion rate, and that it may face delays in
converting the proceeds to local currency. Participant will bear the risk of any
currency conversion rate fluctuation between the date that the Shares are sold
and the date of conversion of the proceeds to local currency. Participant must
comply with any other requirements imposed by Workday in the future in order to
facilitate compliance to the exchange control requirements in China.
CZECH REPUBLIC
Notifications
Exchange Control Information. Upon request of the Czech National Bank,
Participant may be required to file a report in connection with the PSUs and the
opening and maintenance of a foreign account. However, because exchange control
regulations change frequently and without notice, Participant should consult
with his or her personal advisor before vesting of the PSUs and before opening
any foreign accounts in connection with the PSUs to ensure compliance with
current regulations. Participant is responsible for complying with applicable
Czech exchange control laws.
___________________________ 
1 This section assumes Workday will file a China SAFE registration application
and delays the vesting of any RSUs until such time as the registration is
approved.






--------------------------------------------------------------------------------




DENMARK
Terms and Conditions
Danish Stock Option Act. Participant acknowledges that he or she has received
the Employer Statement in Danish which sets forth additional terms of the PSUs
to the extent that the Danish Stock Options Act applies. To the extent the terms
set forth in the Employer Statement are more favorable to Participant and
required to comply with the Danish Stock Option Act, such terms will apply to
Participant’s participation in the Plan.
Nature of Grant. The following provision supplements Section 8 of the Agreement:
By accepting the PSUs, Participant acknowledges, understands and agrees that
this grant relates to future services to be performed and is not a bonus or
compensation for past services.
Notifications
Foreign Asset/Account Reporting Information. Participant must complete a
“Declaration V” form in connection with the deposit of any securities (including
Shares acquired under the Plan) into a bank or brokerage account outside of
Denmark.  The form is available at the website of the Danish Tax Authorities. 
In connection with filing Declaration V to the Danish Tax Authorities, the bank
or broker with which the securities are deposited (the “depositary”) may sign a
statement according to which the depositary undertakes an obligation, without
further request, to forward certain information concerning the shares on an
annual basis to the Danish tax authorities.  However, if the depositary will not
agree to sign such a statement Participant is personally responsible for
submitting the required information as an attachment to his or her annual tax
return.
It is only necessary to submit a Declaration V form the first-time securities
are deposited with a depositary outside of Denmark.  However, if the securities
are transferred to a different depositary or if Participant begins using a new
depositary, a new Declaration V is required.
Generally, the Declaration V must be submitted by the depositary no later than
on February 1 of the year following the calendar year to which the information
relates. However, if Participant is responsible for submitting the information,
Participant must submit the required information as an attachment to his or her
annual tax return.
In addition, if Participant holds Shares or cash in an account outside of
Denmark, he or she is required to report the existence of such an account to the
Danish Tax Authorities by completing a “Declaration K” form and submitting it to
the Danish Tax Authorities following opening of the account.  The form is
available at the website of the Danish Tax Authorities.  A separate form must be
submitted for each account held outside of Denmark that holds Shares or cash
which are taxable in Denmark. The Declaration K requirement is in addition to
the Declaration V requirement discussed above. Participant should consult with
his or her personal legal advisor to ensure compliance with the applicable
requirements.
FINLAND
There are no country-specific provisions.
FRANCE
Terms and Conditions
Consent to Receive Information in English. By accepting the PSUs, Participant
confirms having read and understood the Plan and this Agreement, which were
provided in the English language. Participant accepts the terms of those
documents accordingly.
En acceptant ces Droits sur des Actions Assujetties à des Restrictions [“PSUs”],
le Participant confirme avoir lu et compris le Plan et le présent Contrat
d’Attribution qui ont été transmis en langue anglaise. Le Participant accepte
les termes et conditions de ces documents en connaissance de cause.
Notifications
Foreign Asset/Account Reporting Information. If Participant holds securities
(including Shares purchased under the Plan) or maintains a foreign bank account,
Participant is required to report these to the French tax authorities when
filing Participant’s annual tax return.




--------------------------------------------------------------------------------




GERMANY
Notifications
Exchange Control Information. Cross border payments in excess of €12,500 must be
reported monthly to the German Federal Bank (Bundesbank). Participant
understands that in the event he or she receives a payment in excess of this
amount in connection with the sale of securities (including Shares acquired
under the Plan), Participant must report the payment to Bundesbank
electronically using the “General Statistics Reporting Portal” (“Allgemeines
Meldeportal Statistik”) available via Bundesbank’s website (www.bundesbank.de).
In addition, in the unlikely event that Participant holds Shares exceeding 10%
of the total capital of Workday, Participant must report such holdings in
Workday on an annual basis. Participant will be responsible for obtaining the
appropriate form from a German federal bank and complying with the applicable
reporting obligations.
GREECE
There are no country-specific provisions.
HONG KONG
Terms and Conditions
Securities Law Information. WARNING: The grant of the PSUs under the Plan and
the Shares subject to the PSUs do not constitute a public offer of securities
under Hong Kong law and are available only to employees of Workday, its
Subsidiaries and any Parent. This Agreement and the Plan and any other
incidental communication materials distributed in connection with the Plan (i)
have not been prepared in accordance with and are not intended to constitute a
“prospectus” for a public offering of securities under the applicable securities
legislation in Hong Kong, (ii) have not been reviewed by any regulatory
authority in Hong Kong, and (iii) are intended only for the personal use of
eligible employees of Workday, its Subsidiaries and any Parent, and may not be
distributed to any other person.
Participant is advised to exercise caution in relation to the right to acquire
Shares. If Participant is in any doubt about any of the contents of this
Agreement, the Plan or any other incidental communication materials distributed
in connection with the Plan, Participant should obtain independent professional
advice.
Sale of Shares. By accepting the PSUs, Participant agrees that in the event
Shares are issued in respect of the PSUs within six months of the Date of Grant,
Participant will not dispose of any Shares acquired prior to the six-month
anniversary of the Date of Grant.
INDIA
Notifications
Exchange Control Information. Participants resident in India are required to
repatriate to India and convert into local currency any cash dividends paid on
Shares acquired under the Plan within 180 days of payment and any proceeds from
the sale of such Shares within 90 days of receipt, or within such other period
of time prescribed upon applicable Indian exchange control regulations. Upon
repatriation, a foreign inward remittance certificate (“FIRC”) will be issued by
the bank where the foreign currency is deposited. The FIRC should be retained as
evidence of the repatriation of funds in the event the Reserve Bank of India or
the Employer requests proof of repatriation. It is Participant’s responsibility
to comply with applicable exchange control laws in India.
Foreign Asset/Account Reporting Information. Indian residents must declare the
following items in their annual tax returns: (i) any foreign assets held
(including Shares acquired under the Plan), and (ii) any foreign bank accounts
for which the resident has signing authority. It is Participant’s responsibility
to comply with applicable tax laws in India. Participant should consult with a
personal tax advisor to ensure proper reporting of foreign assets and bank
accounts.
IRELAND
Notifications
Director Notification Requirement. If Participant is a director, shadow director
or secretary of an Irish Parent or Subsidiary, Participant must notify the Irish
Parent or Subsidiary in writing upon (i) receiving or disposing of an interest
in Workday (e.g., PSUs, Shares, etc.), (ii) becoming aware of the event giving
rise to the notification requirement, or (iii) becoming a director or secretary
if such an interest exists at the time, in each case if the interest represents
more than 1% of Workday’s share capital or voting rights. This notification
requirement also applies with respect to the interests of any spouse or minor
children (whose interests will be attributed to the director, shadow director or
secretary).




--------------------------------------------------------------------------------




ITALY
Terms and Conditions
Data Privacy. The following provision replaces Section 10 of the Agreement:
Pursuant to Section 13 of the Legislative Decree no. 196/2003, Participant
understands that Workday, the Employer and any other Parent or Subsidiary may
hold and process certain personal information about me, including, but not
limited to, my name, home address, email address and telephone number, date of
birth, social insurance number (to the extent permitted under Italian law),
passport number or other identification number, salary, nationality, job title,
any Shares or directorships held in Workday or any Parent or Subsidiary, details
of all PSUs under the Plan or other entitlement to Shares or equivalent benefits
granted, awarded, canceled, exercised, vested, unvested or outstanding in
Participant’s favor (“Data”) for the exclusive purpose of implementing, managing
and administering the Plan and in compliance with applicable laws.
Participant also understands that providing Workday with Data is necessary to
effectuate Participant’s participation in the Plan and that Participant’s
refusal to do so would make it impossible for Workday to perform its contractual
obligations and may affect Participant’s ability to participate in the Plan. The
controllers of Data processing are Workday, Inc. with registered offices at 6110
Stoneridge Mall Road, Pleasanton, CA 94588, United States of America, and the
Employer, which is also Workday’s representative in Italy for privacy purposes
pursuant to Legislative Decree no. 192/2003.
Participant understands that Data will not be publicized, but it may be
transferred to Morgan Stanley, banks, other financial institutions, or brokers
involved in the management and administration of the Plan. Participant further
understands that Workday, the Employer and any other Parent or Subsidiary will
transfer Data among themselves as necessary for the purpose of the
implementation, administration and management of Participant’s participation in
the Plan, and that Workday, the Employer and any other Parent or Subsidiary may
each further transfer Data to third parties assisting Workday in the
implementation, administration and management of the Plan, including any
requisite transfer to a broker or another third party with whom Participant may
elect to deposit any Shares acquired under the Plan. Such recipients may
receive, possess, use, retain, and transfer Data in electronic or other form,
for the purpose of implementing, administering, and managing Participant’s
participation in the Plan. Participant understands that these recipients may be
located in the European Economic Area, or elsewhere, such as in the United
States. Should Workday exercise its discretion in suspending all legal
obligations connected with the management and administration of the Plan, it
will delete Data as soon as it has accomplished all the necessary legal
obligations connected with the management and administration of the Plan. In any
event, Data will be stored only for the time needed to fulfil the purposes
described above.
Participant understands that Data processing for the purposes specified above
shall take place under automated or non-automated conditions, anonymously when
possible, that comply with the purposes for which Data are collected and with
confidentiality and security provisions as set forth by applicable laws and
regulations, with specific reference to Legislative Decree no. 196/2003.
The processing activity, including communication and the transfer of Data
abroad, including outside the European Economic Area, as specified herein and
pursuant to applicable laws and regulations, does not require Participant’s
consent thereto as the processing is necessary for the performance of
contractual obligations related to implementation, administration and management
of the Plan, which represents the legal basis for the processing. Participant
understands that, pursuant to section 7 of the Legislative Decree no. 196/2003,
Participant has the right to, including but not limited to, access, delete,
update, ask for rectification of Participant’s Data and cease, for legitimate
reason, the Data processing. Participant also has the right to data portability
and to lodge a complaint with the Italian supervisory authority.
Furthermore, Participant is aware that Participant’s Data will not be used for
direct marketing purposes. In addition, the Data provided may be reviewed and
questions or complaints can be addressed by contacting Workday or the Employer.
Plan Document Acknowledgement. Participant acknowledges that by accepting the
PSUs, Participant has been given access to the Plan document, have reviewed the
Plan and this Agreement in their entirety and fully understand and accept all
provisions of the Plan and this Agreement. Further, Participant acknowledges
that he or she has read and expressly approves the following sections of the
Agreement: Section 1. Vesting; Section 2. Settlement; Section 4. Dividend
Equivalents; Section 6. Termination; Section 7. Responsibility for Taxes;
Section 8. Nature of Grant; Section 9. No Advice Regarding Grant; Section 11.
Language; Section 17. Governing Law and Venue; Section 18. No Rights as
Employee, Director or Consultant; Section 21. Acknowledgment; Consent to
Electronic Delivery of All Plan Documents and Disclosures; and the Data Privacy
section set forth above.




--------------------------------------------------------------------------------




Notifications
Foreign Asset/Account Reporting Information. Participant understands that if
Participant is an Italian resident and at any time during the fiscal year
Participant holds foreign financial assets (including cash and Shares) which may
generate income taxable in Italy, Participant is required to report these assets
on Participant’s annual tax return (UNICO Form, RW Schedule) for the year during
which the assets are held, or on a special form if no tax return is due. These
reporting obligations will also apply to Italian residents who are the
beneficial owners of foreign financial assets, even if Participant does not
directly hold investments abroad or foreign assets.
JAPAN
Notifications
Foreign Asset/Account Reporting Information.  Participant understands that if
Participant holds assets outside of Japan (e.g., Shares acquired under the Plan)
with a total net fair market value exceeding ¥50,000,000 (or an equivalent
amount in foreign currency) as of December 31 each year, Participant is required
to report the details of such assets to the Japanese tax authorities by March
15th of the following year. Participant acknowledges that he or she should
consult with Participant’s personal tax advisor to determine Participant’s
personal reporting obligations.
MALAYSIA
Terms and Conditions
Data Privacy. The following provision replaces Section 10 of the Agreement:
Participant hereby explicitly and unambiguously consents to the collection, use
and transfer, in electronic or other form, of Participant’s personal data as
described in this Agreement and any other PSU grant materials by and among, as
applicable, Workday, the Employer and any other Parent or Subsidiary for the
exclusive purpose of implementing, administering and managing Participant’s
participation in the Plan.
Participant understands that Workday, the Employer and any other Parent or
Subsidiary may hold certain personal information about Participant, including,
but not limited to, Participant’s name, home address, email address and
telephone number, date of birth, social insurance, passport or other
identification number (e.g., resident registration number), salary, nationality,
job title, any shares of stock or directorships held in Workday, details of all
PSUs or any other entitlement to shares of stock awarded, canceled, exercised,
vested, unvested or outstanding in Participant’s favor (“Data”), for the
exclusive purpose of implementing, administering and managing the Plan. The
source of the Data is the Employer, as well as information which Participant is
providing to Workday and the Employer in connection with the Plan and this
Agreement.
Participant understands that Data will be transferred to Morgan Stanley or such
other stock plan service provider as may be selected by Workday in the future,
which is assisting Workday with the implementation, administration and
management of the Plan. Participant further understands that Workday, the
Employer and any other Parent or Subsidiary will transfer Data among themselves
as necessary for the purpose of the implementation, administration and
management of Participant’s participation in the Plan, and that Workday, the
Employer and any other Parent or Subsidiary may each further transfer Data to
third parties assisting Workday in the implementation, administration and
management of the Plan, including any requisite transfer to a broker or another
third party with whom Participant may elect to deposit any Shares acquired under
the Plan. Participant understands that the recipients of the Data may be located
in the United States or elsewhere, and that the recipients’ country may have
different data privacy laws and protections than Participant’s country.
Participant understands that if he or she resides outside the United States, he
or she may request a list with the names and addresses of any potential
recipients of the Data by contacting his or her local human resources
representative, Cynthia Chan, email address is cynthia.chan@workday.com.
Participant authorizes Workday, Morgan Stanley and any other possible recipients
which may assist Workday (presently or in the future) with implementing,
administering and managing the Plan to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the sole purpose of
implementing, administering and managing his or her participation in the Plan,
including any requisite transfer of such Data to a third party with whom the
Participant may elect to deposit any Shares acquired upon vesting of the
Restricted Stock Units.




--------------------------------------------------------------------------------




Participant understands that Data will be held only as long as is necessary to
implement, administer and manage Participant’s participation in the Plan.
Participant understands if he or she resides outside the United States, he or
she may, at any time, view Data, request additional information about the
storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing his or her local human resources representative. Further, Participant
understands that he or she is providing the consents herein on a purely
voluntary basis. If Participant does not consent, or if Participant later seeks
to revoke his or her consent, his or her employment status or service and career
with the Employer will not be affected; the only consequence of refusing or
withdrawing Participant’s consent is that Workday would not be able to grant
Participant PSUs or other equity awards or administer or maintain such awards.
Therefore, Participant understands that refusing or withdrawing his or her
consent may affect Participant’s ability to participate in the Plan. For more
information on the consequences of Participant’s refusal to consent or
withdrawal of consent, Participant understands that he or she may contact his or
her local human resources representative.
Malaysian Translation
Peserta dengan ini secara eksplisit dan tanpa sebarang keraguan mengizinkan
pengumpulan, penggunaan dan pemindahan, dalam bentuk elektronik atau lain-lain,
data peribadi Peserta seperti yang diterangkan dalam Perjanjian dan apa-apa
bahan geran PSU lain oleh dan di antara, seperti mana yang terpakai, Workday,
Majikan dan mana-mana Syarikat Induk atau Anak-Anak Syarikatnya untuk tujuan
ekslusif bagi melaksanakan, mentadbir dan menguruskan penyertaan Peserta dalam
Pelan.
Peserta memahami bahawa Workday, Majikan dan mana-mana Syarikat Induk atau
Anak-Anak Syarikat mungkin memegang maklumat peribadi tertentu tentang Peserta,
termasuk, tetapi tidak terhad kepada, nama Peserta, alamat rumah dan nombor
telefon, alamat emel, tarikh lahir, nombor insurans sosial atau nombor
pengenalan lain (seperti, nombor pendaftaran penduduk tetap atau nombor kad
pengenalan), gaji, kewarganegaraan, jawatan, apa-apa syer dalam saham atau
jawatan pengarah yang dipegang di Workday, butir-butir semua PSUs atau apa-apa
hak lain atas syer dalam saham yang dianugerahkan, dibatalkan, dilaksanakan,
terletak hak, tidak diletak hak ataupun yang belum dijelaskan bagi faedah
Peserta (“Data”), untuk tujuan eksklusif bagi melaksanakan, mentadbir dan
menguruskan Pelan. Sumber Data adalah daripada Majikan, dan juga maklumat yang
Peserta berikan kepada Workday dan Majikan berhubung dengan Pelan dan Perjanjian
ini.
Peserta memahami bahawa Data ini akan dipindahkan kepada Morgan Stanley atau
pembekal perkhidmatan pelan saham yang ditetapkan oleh Workday pada masa depan
yang membantu Workday dengan pelaksanaan, pentadbiran dan pengurusan Pelan.
Peserta memahami selanjutnya bahawa Workday, Majikan dan Syarikat Induk atau
Anak-Anak Syarikat lain akan memindah Data sesama mereka seperti diperlukan
untuk tujuan melaksanakan, mentadbir dan menguruskan penyertaan Peserta dalam
Pelan, dan Workday, Majikan dan Syarikat Induk atau Anak-Anak Syarikat yang lain
masing-masing boleh memindah Data kepada pihak-pihak ketiga yang membantu
Workday dalam pelaksanaan, pentadbiran dan pegurusan Pelan, termasuk pemindahan
yang diperlukan kepada broker atau pihak ketiga yang lain yang mana Peserta
boleh memilih untuk mendepositkan Syer-Syer yang diperolehi daripada Pelan.
Peserta memahami bahawa penerima-penerima Data mungkin berada di Amerika
Syarikat atau mana-mana tempat lain dan bahawa negara penerima-penerima mungkin
mempunyai undang-undang privasi data dan perlindungan yang berbeza daripada
negara Peserta. Peserta memahami bahawa sekiranya Peserta menetap di luar
Amerika Syarikat, Peserta boleh meminta satu senarai yang mengandungi nama dan
alamat penerima-penerima Data yang berpotensi dengan menghubungi wakil sumber
manusia tempatan Peserta Cynthia Chan, alamat emel cynthia.chan@workday.com.
Peserta memberi kuasa kepada Workday, Morgan Stanley dan mana-mana
penerima-penerima lain yang mungkin membantu Workday (pada masa sekarang atau
pada masa depan) dengan melaksanakan, mentadbir dan menguruskan Pelan untuk
menerima, memiliki, menggunakan, mengekalkan dan memindahkan Data, dalam bentuk
elektronik atau lain-lain, semata-mata dengan tujuan untuk melaksanakan,
mentadbir dan menguruskan penyertaan Peserta dalam Pelan, termasuk apa-apa
pemindahan Data yang diperlukan kepada pihak ketiga yang lain dengan sesiapa
yang Peserta pilih untuk deposit apa-apa Saham yang diperolehi selepas terletak
hak PSUs.
Peserta memahami bahawa Data hanya akan disimpan untuk tempoh yang perlu bagi
melaksanakan, mentadbir, dan menguruskan penyertaan Peserta dalam Pelan. Peserta
memahami bahawa sekiranya Peserta menetap di luar Amerika Syarikat, Peserta
boleh, pada bila-bila masa, melihat Data, meminta maklumat tambahan mengenai
penyimpanan dan pemprosesan Data, meminta bahawa pindaan-pindaan dilaksanakan ke
atas Data atau menolak atau menarik balik persetujuan dalam ini, dalam mana-mana
kes, tanpa kos, dengan menghubungi secara bertulis wakil sumber manusia
tempatanPeserta. Peserta selanjutnya memahami bahawa Peserta memberi persetujuan
ini secara sukarela. Sekiranya Peserta tidak bersetuju, atau kemudian
membatalkan persetujuannya, status pekerjaan atau perkhidmatan Peserta dengan
Majikan tidak akan terjejas; satunya akibat jika Peserta tidak bersetuju atau
menarik balik persetujuan Peserta adalah bahawa Workday tidak akan dapat
menganugerahkan kepada Peserta PSUs atau anugerah ekuiti lain atau mentadbir
atau mengekalkan anugerah tersebut. Oleh itu, Peserta memahami bahawa keengganan
atau penarikan balik persetujuan Peserta boleh menjejaskan keupayaannya untuk
mengambil bahagian dalam Pelan. Untuk maklumat lanjut mengenai akibat keengganan
Peserta untuk memberikan keizinan atau penarikan balik keizinan, Peserta
memahami bahawa Peserta boleh menghubungi wakil sumber manusia tempatan Peserta.




--------------------------------------------------------------------------------




Notifications
Director Notification Obligation. Directors of Workday’s Malaysian Subsidiary
are subject to certain notification requirements under the Malaysian Companies
Act. Among these requirements is an obligation to notify such entity in writing
within 14 business days of the acquisition or disposal of an interest (e.g.,
PSUs granted under the Plan or Shares) in Workday or any related company.
NETHERLANDS
There are no country-specific provisions.
NEW ZEALAND
Notifications
Securities Law Information. WARNING: Participant is being granted PSUs to
acquire Shares in accordance with the terms of this Agreement and the Plan. The
Shares, if issued, will give Participant a stake in the ownership of Workday.
Participant may receive a return if dividends are paid.
If Workday runs into financial difficulties and is wound up, Participant will be
paid only after all other creditors (including holders of preference shares, if
any) have been paid. Participant may lose some or all of Participant’s
investment, if any.
New Zealand law normally requires people who offer financial products to give
information to investors before they invest. This information is designed to
help investors to make an informed decision.
The usual rules do not apply to this offer because it is made under an employee
share purchase scheme. As a result, Participant may not be given all the
information usually required. Participant will also have fewer other legal
protections for this investment.
Ask questions, read all documents carefully, and seek independent financial
advice before committing yourself.
The Shares are quoted on the Nasdaq. This means that if Participant acquires
Shares, Participant may be able to sell the Shares on the Nasdaq if there are
interested buyers. Participant may get less than he or she invested. The price
will depend on the demand for the Shares.
For information on risk factors impacting Workday’s business that may affect the
value of the Shares, Participant should refer to the risk factors discussion in
Workday’s Annual Report on Form 10-K and Quarterly Reports on Form 10-Q, which
are filed with the U.S. Securities and Exchange Commission and are available
online at www.sec.gov, as well as on Workday’s website at
http://www.workday.com/en-us/company/investor-relations/sec-filings.html.
NORWAY
There are no country-specific provisions.
POLAND
Notifications
Exchange Control Information. Polish residents holding foreign securities
(including Shares) and maintaining accounts abroad (including any brokerage
account) must report information to the National Bank of Poland on transactions
and balances of the securities and cash deposited in such accounts if the value
of such securities and cash (calculated individually or together with all other
assets/liabilities held abroad) exceeds a specified threshold (currently
PLN7,000,000). If required, the reports are due on a quarterly basis on special
forms available on the website of the National Bank of Poland.
In addition, any transfer of funds in excess of a specified threshold (currently
€15,000, but if such transfer is connected with business activity of an
entrepreneur, PLN15,000) must be effected through a bank account in Poland.
Participant should maintain evidence of such foreign exchange transactions for
five years, in case of a request for their production by the National Bank of
Poland.
SINGAPORE
Restriction on Sale of Shares. To the extent the PSUs vest within six months of
the Date of Grant, Participant may not dispose of the Shares issued upon
settlement of the PSUs, or otherwise offer the Shares to the public, prior to
the six-month anniversary of the Grant Date, unless such sale or offer is made
pursuant to the exemptions under Part XIII Division (1) Subdivision (4) (other
than section 280) of the Securities and Futures Act (Chap. 289, 2006 Ed.)
(“SFA”) and in accordance with any other applicable provision of the SFA.




--------------------------------------------------------------------------------




Notifications
Securities Law Information. The grant of PSUs under the Plan is being made
pursuant to the “Qualifying Person” exemption under section 273(1)(f) of SFA and
are not made with a view to the PSUs or the underlying Shares being subsequently
offered for sale to any other party. The Plan has not been, and will not be,
lodged or registered as a prospectus with the Monetary Authority of Singapore.
Chief Executive Officer and Director Notification Obligation. The Chief
Executive Officer (“CEO”), directors, associate directors or shadow directors of
a Singapore Parent or Subsidiary are subject to certain notification
requirements under the Singapore Companies Act. Among these requirements is an
obligation to notify such entity in writing within two business days of any of
the following events: (i) the acquisition or disposal of an interest (e.g., PSUs
granted under the Plan or Shares) in Workday or any Parent or Subsidiary, (ii)
any change in previously-disclosed interests (e.g., sale of Shares), or (iii)
becoming a CEO, director, associate director or shadow director of a Parent or
Subsidiary in Singapore, if the individual holds such an interest at that time.
These notification requirements apply regardless of whether the CEO or directors
are residents of or employed in Singapore.
SOUTH AFRICA
Terms and Conditions
Responsibility for Taxes. The following provision supplements Section 7 of the
Agreement:
By accepting the PSUs, Participant agrees to immediately notify the Employer of
the amount of any gain realized upon vesting of the PSUs. If Participant fails
to advise the Employer of the gain realized upon vesting of the PSUs, then he or
she may be liable for a fine. Participant will be solely responsible for paying
the difference between the actual tax liability and the amount withheld by
Workday or the Employer.
Notifications
Securities Law Information.  In compliance with South African securities law,
the documents listed below are available for Participant’s review on Workday’s
website at https://www.workday.com/en-us/company/investor-relations.html and on
Workday’s intranet, respectively:
1.
Workday’s most recent annual financial statements; and

2.
Workday’s most recent Plan prospectus.

A copy of the above documents will be sent to Participant free of charge on
written request to Workday Global Stock Administration at
stock.admin@workday.com.
Participant should carefully read the materials provided before making a
decision whether to participate in the Plan.
Exchange Control Information. Participant is solely responsible for complying
with applicable South African exchange control regulations. As the exchange
control regulations are subject to change, Participant should consult
Participant’s legal advisor prior to the acquisition or sale of Shares acquired
under the Plan to ensure compliance with current regulations.
SOUTH KOREA
Notifications
Exchange Control Information. For transactions that occurred before July 18,
2017, exchange control laws require Korean residents who realize US$500,000 or
more from the sale of Shares or receipt of dividends in a single transaction to
repatriate the proceeds to Korea within three years of receipt. Participant
should consult a personal legal advisor to determine whether this repatriation
requirement applies to any particular transaction.
Foreign Asset/Account Reporting Information. Korean residents must declare all
foreign financial accounts (i.e., non-Korean bank accounts, brokerage accounts,
etc.) to the Korean tax authority and file a report with respect to such
accounts if the monthly balance of such accounts exceeds KRW 1 billion (or an
equivalent amount in foreign currency) on any month-end date during a calendar
year. 
SPAIN
Terms and Conditions
Nature of Grant. This provision supplements Section 8 of the Agreement:
By accepting the PSUs, Participant consents to participating in the Plan and
acknowledges that he or she has received a copy of the Plan.




--------------------------------------------------------------------------------




Participant understands that Workday has unilaterally, gratuitously and
discretionally decided to grant PSUs to acquire Shares under the Plan to
individuals who may be Employees, Consultants, Directors or Non-Employee
Directors of Workday or any Parent or Subsidiary throughout the world. The
decision is a limited decision that is entered into upon the express assumption
and condition that any grant will not economically or otherwise bind Workday or
any Parent or Subsidiary. Consequently, Participant understands that the PSUs
are granted on the assumption and condition that the PSUs and any Shares
acquired at vesting of the PSUs are not part of any employment or service
agreement (either with Workday or any Parent or Subsidiary) and shall not be
considered a mandatory benefit, salary for any purpose (including severance
compensation) or any other right whatsoever.
In addition, Participant understands that the PSUs would not be granted to
Participant but for the assumptions and conditions referred to herein; thus,
Participant acknowledges and freely accepts that should any or all of the
assumptions be mistaken or should any of the conditions not be met for any
reason, then any grant of or right to PSUs shall be null and void.
Further, Participant acknowledges, understands and agrees that Participant will
not be entitled to continue vesting in any PSUs once Participant’s employment or
service Terminates. This will be the case, for example, even in the event of a
Termination of a Participant by reason of, including, but not limited to:
resignation, retirement, disciplinary dismissal ajudged to be with cause or
adjudged/recognized to be without good cause (i.e., subject to a “despido
improcedente”), individual or collective dismissal on objective grounds, whether
adjudged and/or recognized to be with or without cause, material modification of
the terms of employment or service under Article 41 of the Workers’ Statute,
relocation under Article 40 of the Workers’ Statue, Article 50 of the Workers’
Statue, unilateral withdrawal by the Employer, and under Article 10.3 of Royal
Decree 1382/1985.
Notifications
Securities Law Information. The PSUs do not qualify under Spanish law as
securities. No “offer to the public,” as defined under Spanish Law, has taken
place or will take place in the Spanish territory. The Plan, this Agreement and
any other PSU grant documents have not been nor will they be registered with the
Comisión Nacional del Mercado de Valores (Spanish Securities Exchange
Commission), and do not constitute a public offering prospectus.
Exchange Control Information. Participant must declare the acquisition,
ownership and sale of Shares to the Spanish Dirección General de Comercio e
Inversiones (the “DGCI”) of the Ministry of Economy and Competitiveness for
statistical purposes. Generally, the declaration must be filed in January for
Shares owned as of December 31 of the prior year on a Form D-6; however, if the
value of the Shares purchased under the Plan or sold exceeds €1,502,530, the
declaration must be filed within one month of the acquisition or sale, as
applicable.
Further, Participant is required to declare electronically to the Bank of Spain
any securities accounts (including brokerage accounts held abroad), any foreign
instruments (e.g., Shares) and any transactions with non-Spanish residents
(including any payments of cash or Shares made to Participant by Workday or any
U.S. brokerage account) if the balances in such accounts together with the value
of such instruments as of December 31, or the volume of transactions with
non-Spanish residents during the prior or current year, exceeds €1,000,000.
Foreign Asset/Account Reporting Information. To the extent Participant holds
assets (e.g., cash or Shares held in a bank or brokerage account) outside Spain
with a value in excess of €50,000 per type of asset (e.g., cash or Shares) as of
December 31 each year, Participant is required to report information on such
rights and assets on his or her tax return for such year. After such rights or
assets are initially reported, the reporting obligation will only apply for
subsequent years if the value of any previously-reported rights or assets
increases by more than €20,000. The reporting must be completed by March 31
following the end of the relevant tax year.
SWEDEN
There are no country-specific provisions.
SWITZERLAND
Notifications
Securities Law Information. The grant of the PSUs is not intended to be publicly
offered in or from Switzerland. Neither this document nor any other materials
relating to the PSUs constitutes a prospectus as such term is understood
pursuant to article 652a of the Swiss Code of Obligations, and neither this
document nor any other materials relating to the PSUs may be publicly
distributed nor otherwise made publicly available in Switzerland. Further,
neither this document nor any other offering or marketing material relating to
the grant of PSUs have been or will be filed with, approved or supervised by the
Swiss regulatory authority (in particular, the Swiss Financial Market
Supervisory Authority (FINMA)).




--------------------------------------------------------------------------------




THAILAND
Notifications
Exchange Control Information. Participant must repatriate the proceeds from the
sale of Shares and any cash dividends received in relation to the Shares to
Thailand immediately upon receipt if the amount of such proceeds received in a
single transaction is US$50,000 or more. Participant must then either convert
the funds to Thai Baht or deposit the proceeds in a foreign currency deposit
account maintained by a bank in Thailand within 360 days of remitting the
proceeds to Thailand. If the amount of the proceeds is equal to or greater than
US$50,000, Participant must specifically report the inward remittance to the
Bank of Thailand on a Foreign Exchange Transaction Form.
If Participant does not comply with this obligation, Participant may be subject
to penalties assessed by the Bank of Thailand. Because exchange control
regulations change frequently and without notice, Participant should consult a
legal advisor before selling Shares to ensure compliance with current
regulations. It is Participant’s responsibility to comply with exchange control
laws in Thailand, and neither Workday nor the Employer will be liable for any
fines or penalties resulting from Participant’s failure to comply with
applicable laws.
UNITED KINGDOM
Terms and Conditions
The following terms and conditions apply only if Participant is an Employee. No
grants under this Agreement will be made to Consultants or Directors resident in
the United Kingdom.
Settlement. This provision supplements Section 2 of the Agreement:
Notwithstanding any discretion in the Plan, the PSUs are payable in Shares only.
A grant of PSUs does not provide any right for Participant to receive a cash
payment.
Responsibility for Taxes. This provision supplements Section 7 of the Agreement:
Without limitation to Section 7 of the Agreement, Participant agrees that
Participant is liable for all Tax-Related Items and hereby covenants to pay all
such Tax-Related Items, as and when requested by Workday or the Employer or by
Her Majesty’s Revenue and Customs (“HMRC”) (or any other tax authority or any
other relevant authority). Participant also agrees to indemnify and keep
indemnified Workday and the Employer against any Tax-Related Items that they are
required to pay or withhold on Participant’s behalf or have paid or will pay to
HMRC (or any other tax authority or any other relevant authority).
Notwithstanding the foregoing, if Participant is a director or executive officer
of Workday (within the meaning of Section 13(k) of the Exchange Act), the terms
of the immediately foregoing provision will not apply. In the event that
Participant is a director or executive officer and income tax is not collected
from or paid by Participant within ninety (90) days of the end of the U.K. tax
year in which an event giving rise to the indemnification described above
occurs, the amount of any uncollected income tax may constitute a benefit to
Participant on which additional income tax and national insurance contributions
(“NICs”) may be payable. Participant understands that Participant will be
responsible for reporting any income tax due on this additional benefit directly
to HMRC under the self-assessment regime and for paying Workday or the Employer
(as applicable) for the value of any employee NICs due on this additional
benefit, which Workday or the Employer may recover from Participant by any of
the means referred to in the Plan or Section 7 of the Agreement.




--------------------------------------------------------------------------------




WORKDAY, INC.
2012 EQUITY INCENTIVE PLAN
NOTICE OF RESTRICTED STOCK AWARD
GRANT NUMBER         


Unless otherwise defined herein, the terms defined in Workday’s 2012 Equity
Incentive Plan (the “Plan”) will have the same meanings in this Notice of
Restricted Stock Award and the electronic representation of this Notice of
Restricted Stock Award established and maintained by Workday, Inc. (“Workday”)
or a third party designated by Workday (the “Notice”).
Name:
Address:
You (“Participant”) have been granted an the opportunity to purchase Shares of
Common Stock of Workday, Inc. (“Workday”) that are subject to restrictions (the
“Restricted Shares”) and the terms and conditions of the Plan, this Notice and
the attached Restricted Stock Purchase Agreement (the “Restricted Stock Purchase
Agreement”).
Total Number of Restricted Shares Awarded:
 
Fair Market Value per Restricted Share:
$
Total Fair Market Value of Award:
$
Purchase Price per Restricted Share:
$
Total Purchase Price for all Restricted Shares:
$
Date of Grant:
 
Vesting Commencement Date:
 
Vesting Schedule:
Subject to the limitations set forth in this Notice, the Plan and the Restricted
Stock Purchase Agreement, the Restricted Shares will vest and the right of
repurchase will lapse, in whole or in part, in accordance with the following
schedule:

By accepting (whether in writing, electronically or otherwise) the opportunity
to purchase the Restricted Shares, Participant acknowledges and agrees to the
following:
Participant understands that Participant’s employment or consulting relationship
or service with Workday or a Parent or Subsidiary of Workday is for an
unspecified duration, can be terminated at any time (i.e., is “at-will”), and
that nothing in this Notice, the Restricted Stock Purchase Agreement or the Plan
changes the at-will nature of that relationship. Participant acknowledges that
the vesting of the Restricted Shares pursuant to this Notice is earned only by
continuing service as an Employee, Director or Consultant of Workday or a Parent
or Subsidiary of Workday. Participant also understands that this Notice is
subject to the terms and conditions of both the Restricted Stock Purchase
Agreement and the Plan, both of which are incorporated herein by reference.
Participant has read both the Restricted Stock Purchase Agreement and the Plan.
By acceptance of this opportunity to purchase the Restricted Shares, Participant
consents to the electronic delivery of the Notice, the Restricted Stock Purchase
Agreement, the Plan, account statements, Plan prospectuses required by the
Securities and Exchange Commission, U.S. financial reports of Workday, and all
other documents that Workday is required to deliver to its security holders
(including, without limitation, annual reports and proxy statements) or other
communications or information related to the Restricted Shares. Electronic
delivery may include the delivery of a link to a Workday intranet or the
internet site of a third party involved in administering the Plan, the delivery
of the document via e-mail or such other delivery determined at Workday’s
discretion. If the Restricted Stock Purchase Agreement is not executed by
Participant within thirty (30) days of the Date of Grant above, then this grant
will be void.




--------------------------------------------------------------------------------




WORKDAY, INC.
2012 EQUITY INCENTIVE PLAN
RESTRICTED STOCK PURCHASE AGREEMENT
THIS RESTRICTED STOCK PURCHASE AGREEMENT (this “Agreement”) is made by and
between Workday, Inc., a Delaware corporation (“Workday”), and Participant
pursuant to Workday’s 2012 Equity Incentive Plan (the “Plan”). Unless otherwise
defined herein, the terms defined in the Plan will have the same meanings in
this Agreement.
1.Sale of Stock. Subject to the terms and conditions of this Agreement, on the
Purchase Date (as defined below) Workday will issue and sell to Participant, and
Participant agrees to purchase from Workday the number of Shares shown on the
Notice of Restricted Stock Award (the “Notice”) at the purchase price per Share
set forth in the Notice. The per Share purchase price of the Shares will be not
less than the par value of the Shares as of the date of the offer of such Shares
to the Participant. The term “Shares” refers to the purchased Shares and all
securities received in replacement of or in connection with the Shares pursuant
to stock dividends or splits, all securities received in replacement of the
Shares in a recapitalization, merger, reorganization, exchange or the like, and
all new, substituted or additional securities or other properties to which
Participant is entitled by reason of Participant’s ownership of the Shares.
2.Time and Place of Purchase. The purchase and sale of the Shares under this
Agreement will occur at the principal office of Workday simultaneously with the
execution of this Agreement by the parties, or on such other date as Workday and
Participant will agree (the “Purchase Date”). On the Purchase Date, Workday will
issue a stock certificate registered in Participant’s name, or uncertificated
shares designated for the Participant in book entry form on the records of
Workday’s transfer agent, representing the Shares to be purchased by Participant
against payment of the purchase price therefor by Participant by (a) check made
payable to Workday, (b) Participant’s personal services that the Committee has
determined have already been rendered to Workday and have a value not less than
aggregate par value of the Shares to be issued Participant, or (c) a combination
of the foregoing. If Participant has previously rendered services to Workday,
the purchase price will be paid pursuant to (b) above.
3.Restrictions on Resale. By signing this Agreement, Participant agrees not to
sell any Shares acquired pursuant to the Plan and this Agreement at a time when
applicable laws, regulations or Workday or underwriter trading policies prohibit
exercise or sale. This restriction will apply as long as Participant is
providing service to Workday or a Subsidiary of Workday.
3.1    Repurchase Right on Termination Other Than for Cause. For the purposes of
this Agreement, a “Repurchase Event” will mean an occurrence of one of the
following:
(i)
termination of Participant’s service, whether voluntary or involuntary and with
or without cause;

(ii)
resignation, retirement or death of Participant; or

(iii)
any attempted transfer by Participant of the Shares, or any interest therein, in
violation of this Agreement.

Upon the occurrence of a Repurchase Event, Workday will have the right (but not
an obligation) to purchase the Shares of Participant at a price equal to the
Purchase Price per Share (the “Repurchase Right”). The Repurchase Right will
lapse in accordance with the vesting schedule set forth in the Notice. For
purposes of this Agreement, “Unvested Shares” means Stock pursuant to which
Workday’s Repurchase Right has not lapsed.




--------------------------------------------------------------------------------




3.2    Exercise of Repurchase Right. Unless Workday provides written notice to
Participant within 90 days from the date of termination of Participant’s service
to Workday that Workday does not intend to exercise its Repurchase Right with
respect to some or all of the Unvested Shares, the Repurchase Right will be
deemed automatically exercised by Workday as of the 90th day following such
termination, provided that Workday may notify Participant that it is exercising
its Repurchase Right as of a date prior to such 90th day. Unless Participant is
otherwise notified by Workday pursuant to the preceding sentence that Workday
does not intend to exercise its Repurchase Right as to some or all of the
Unvested Shares, execution of this Agreement by Participant constitutes written
notice to Participant of Workday’s intention to exercise its Repurchase Right
with respect to all Unvested Shares to which such Repurchase Right applies at
the time of Termination of Participant. Workday, at its choice, may satisfy its
payment obligation to Participant with respect to exercise of the Repurchase
Right by (A) delivering a check to Participant in the amount of the purchase
price for the Unvested Shares being repurchased, (B) in the event Participant is
indebted to Workday, canceling an amount of such indebtedness equal to the
purchase price for the Unvested Shares being repurchased, (C) in the event
Participant purchased Unvested Shares pursuant to Section 2(b), at the time of
Termination of Participant, Participant will forfeit all of Participant’s
Unvested Shares or (D) by a combination of (A) and (B) so that the combined
payment and cancellation of indebtedness equals such purchase price. In the
event of any deemed automatic exercise of the Repurchase Right by canceling an
amount of such indebtedness equal to the purchase price for the Unvested Shares
being repurchased, such cancellation of indebtedness will be deemed
automatically to occur as of the 90th day following termination of Participant’s
employment or consulting relationship unless Workday otherwise satisfies its
payment obligations. As a result of any repurchase of Unvested Shares pursuant
to the Repurchase Right, Workday will become the legal and beneficial owner of
the Unvested Shares being repurchased and will have all rights and interest
therein or related thereto, and Workday will have the right to transfer to its
own name the number of Unvested Shares being repurchased by Workday, without
further action by Participant.
3.3    Acceptance of Restrictions. Acceptance of the Shares will constitute
Participant’s agreement to such restrictions and the legending of his or her
certificates or the notation in Workday’s direct registration system for stock
issuance and transfer of such restrictions and accompanying legends set forth in
Section 4.1 with respect thereto. Notwithstanding such restrictions, however, so
long as Participant is the holder of the Shares, or any portion thereof, he or
she will be entitled to receive all dividends declared on and to vote the Shares
and to all other rights of a stockholder with respect thereto.
3.4    Non-Transferability of Unvested Shares. In addition to any other
limitation on transfer created by applicable securities laws or any other
agreement between Workday and Participant, Participant may not transfer any
Unvested Shares, or any interest therein, unless consented to in writing by a
duly authorized representative of Workday. Any purported transfer is void and of
no effect, and no purported transferee thereof will be recognized as a holder of
the Unvested Shares for any purpose whatsoever. Should such a transfer purport
to occur, Workday may refuse to carry out the transfer on its books, set aside
the transfer, or exercise any other legal or equitable remedy. In the event
Workday consents to a transfer of Unvested Shares, all transferees of Shares or
any interest therein will receive and hold such Shares or interest subject to
the provisions of this Agreement, including, insofar as applicable, the
Repurchase Right. In the event of any purchase by Workday hereunder where the
Shares or interest are held by a transferee, the transferee will be obligated,
if requested by Workday, to transfer the Shares or interest to the Participant
for consideration equal to the amount to be paid by Workday hereunder. In the
event the Repurchase Right is deemed exercised by Workday, Workday may deem any
transferee to have transferred the Shares or interest to Participant prior to
their purchase by Workday, and payment of the purchase price by Workday to such
transferee will be deemed to satisfy Participant’s obligation to pay such
transferee for such Shares or interest, and also to satisfy Workday’s obligation
to pay Participant for such Shares or interest.
3.5    Assignment. The Repurchase Right may be assigned by Workday in whole or
in part to any persons or organization.
4.Restrictive Legends and Stop Transfer Orders.
4.1    Legends. The certificate or certificates or book entry or book entries
representing the Shares will bear or be noted by Workday’s transfer agent with
the following legend (as well as any legends required by applicable state and
federal corporate and securities laws):
THE SHARES REPRESENTED HEREBY MAY BE TRANSFERRED ONLY IN ACCORDANCE WITH THE
TERMS OF AN AGREEMENT BETWEEN WORKDAY AND THE STOCKHOLDER, A COPY OF WHICH IS ON
FILE WITH THE SECRETARY OF WORKDAY.
4.2    Stop-Transfer Notices. Participant agrees that, in order to ensure
compliance with the restrictions referred to herein, Workday may issue
appropriate “stop transfer” instructions to its transfer agent, if any, and
that, if Workday transfers its own securities, it may make appropriate notations
to the same effect in its own records.
4.3    Refusal to Transfer. Workday will not be required (i) to transfer on its
books any Shares that have been sold or otherwise transferred in violation of
any of the provisions of this Agreement or (ii) to treat as the owner or to
accord the right to vote or pay dividends to any purchaser or other transferee
to whom such Shares will have been so transferred.




--------------------------------------------------------------------------------




5.No Rights as Employee, Director or Consultant. Nothing in this Agreement will
affect in any manner whatsoever the right or power of Workday, or a Parent or
Subsidiary of Workday, to terminate Participant’s service, for any reason, with
or without cause.
6.Miscellaneous.
6.1    Acknowledgement. Workday and Participant agree that the Restricted Shares
are granted under and governed by the Notice, this Agreement and by the
provisions of the Plan (incorporated herein by reference). Participant: (i)
acknowledges receipt of a copy of the Plan and the Plan prospectus, (ii)
represents that Participant has carefully read and is familiar with their
provisions, and (iii) hereby accepts the Restricted Shares subject to all of the
terms and conditions set forth herein and those set forth in the Plan and the
Notice.
6.2    Entire Agreement; Enforcement of Rights. This Agreement, the Plan and the
Notice constitute the entire agreement and understanding of the parties relating
to the subject matter herein and supersede all prior discussions between them.
Any prior agreements, commitments or negotiations concerning the purchase of the
Shares hereunder are superseded. No modification of or amendment to this
Agreement, nor any waiver of any rights under this Agreement, will be effective
unless in writing and signed by the parties to this Agreement. The failure by
either party to enforce any rights under this Agreement will not be construed as
a waiver of any rights of such party.
6.3    Compliance with Laws and Regulations. The issuance of Shares will be
subject to and conditioned upon compliance by Workday and Participant with all
applicable state and federal laws and regulations and with all applicable
requirements of any stock exchange or automated quotation system on which
Workday’s Common Stock may be listed or quoted at the time of such issuance or
transfer.
6.4    Governing Law and Venue; Severability. If one or more provisions of this
Agreement are held to be unenforceable under applicable law, the parties agree
to renegotiate such provision in good faith. In the event that the parties
cannot reach a mutually agreeable and enforceable replacement for such
provision, then (i) such provision will be excluded from this Agreement, (ii)
the balance of this Agreement will be interpreted as if such provision were so
excluded and (iii) the balance of this Agreement will be enforceable in
accordance with its terms. This Agreement and all acts and transactions pursuant
hereto and the rights and obligations of the parties hereto will be governed,
construed and interpreted in accordance with the laws of the State of Delaware,
without giving effect to principles of conflicts of law. Any and all disputes
relating to, concerning or arising from this Agreement, or relating to,
concerning or arising from the relationship between the parties evidenced by the
Plan or this Agreement, will be brought and heard exclusively in the United
States District Court for the District of New Delaware or the Delaware Superior
Court, New Castle County. Each of the parties hereby represents and agrees that
such party is subject to the personal jurisdiction of said courts; hereby
irrevocably consents to the jurisdiction of such courts in any legal or
equitable proceedings related to, concerning or arising from such dispute, and
waives, to the fullest extent permitted by law, any objection which such party
may now or hereafter have that the laying of the venue of any legal or equitable
proceedings related to, concerning or arising from such dispute which is brought
in such courts is improper or that such proceedings have been brought in an
inconvenient forum.
6.5    Construction. This Agreement is the result of negotiations between and
has been reviewed by each of the parties hereto and their respective counsel, if
any; accordingly, this Agreement will be deemed to be the product of all of the
parties hereto, and no ambiguity will be construed in favor of or against any
one of the parties hereto.
6.6    Notices. Any notice to be given under the terms of the Plan will be
addressed to Workday in care of its principal office, and any notice to be given
to the Participant will be addressed to such Participant at the address
maintained by Workday for such person or at such other address as the
Participant may specify in writing to Workday.




--------------------------------------------------------------------------------




6.7    Consent to Electronic Delivery of All Plan Documents and Disclosures. By
Participant’s acceptance (whether in writing, electronically or otherwise) of
the Notice, Participant and Workday agree that this opportunity to purchase
Restricted Shares is granted under and governed by the terms and conditions of
the Plan, the Notice and this Agreement. Participant has reviewed the Plan, the
Notice and this Agreement in their entirety, has had an opportunity to obtain
the advice of counsel prior to executing this Agreement, and fully understands
all provisions of the Plan, the Notice and this Agreement. Participant hereby
agrees to accept as binding, conclusive and final all decisions or
interpretations of the Committee upon any questions relating to the Plan, the
Notice and this Agreement. Participant further agrees to notify Workday upon any
change in Participant’s residence address. By acceptance of this opportunity to
purchase Restricted Shares, Participant agrees to participate in the Plan
through an on-line or electronic system established and maintained by Workday or
a third party designated by Workday and consents to the electronic delivery of
the Notice, this Agreement, the Plan, account statements, Plan prospectuses
required by the U.S. Securities and Exchange Commission, U.S. financial reports
of Workday, and all other documents that Workday is required to deliver to its
security holders (including, without limitation, annual reports and proxy
statements) or other communications or information related to the Restricted
Shares and current or future participation in the Plan. Electronic delivery may
include the delivery of a link to a Workday intranet or the internet site of a
third party involved in administering the Plan, the delivery of the document via
e-mail or such other delivery determined at Workday’s discretion. Participant
acknowledges that Participant may receive from Workday a paper copy of any
documents delivered electronically at no cost if Participant contacts Workday by
telephone, through a postal service or electronic mail at Stock Administration.
Participant further acknowledges that Participant will be provided with a paper
copy of any documents delivered electronically if electronic delivery fails;
similarly, Participant understands that Participant must provide on request to
Workday or any designated third party a paper copy of any documents delivered
electronically if electronic delivery fails. Also, Participant understands that
Participant’s consent may be revoked or changed, including any change in the
electronic mail address to which documents are delivered (if Participant has
provided an electronic mail address), at any time by notifying Workday of such
revised or revoked consent by telephone, postal service or electronic mail
through Stock Administration. Finally, Participant understands that Participant
is not required to consent to electronic delivery.
6.8    Counterparts. This Agreement may be executed in two or more counterparts,
each of which will he deemed an original and all of which together will
constitute one instrument.
6.9    U.S. Tax Consequences. Upon vesting of Shares, Participant will include
in taxable income the difference between the fair market value of the vesting
Shares, as determined on the date of their vesting, and the price paid for the
Shares. This will be treated as ordinary income by Participant and will be
subject to withholding by Workday when required by applicable law. In the
absence of an Election (defined below), Workday will withhold a number of
vesting Shares with a fair market value (determined on the date of their
vesting) equal to the minimum amount Workday is required to withhold for income
and employment taxes. If Participant makes an Election, then Participant must,
prior to making the Election, pay in cash (or check) to Workday an amount equal
to the amount Workday is required to withhold for income and employment taxes.
7.Section 83(b) Election. Participant hereby acknowledges that he or she has
been informed that, with respect to the purchase of the Shares, an election may
be filed by the Participant with the Internal Revenue Service, within 30 days of
the purchase of the Shares, electing pursuant to Section 83(b) of the Code to be
taxed currently on any difference between the purchase price of the Shares and
their Fair Market Value on the date of purchase (the “Election”). Making the
Election will result in recognition of taxable income to the Participant on the
date of purchase, measured by the excess, if any, of the Fair Market Value of
the Shares over the purchase price for the Shares. Absent such an Election,
taxable income will be measured and recognized by Participant at the time or
times on which Workday’s Repurchase Right lapses. Participant is strongly
encouraged to seek the advice of his or her own tax consultants in connection
with the purchase of the Shares and the advisability of filing of the Election.
PARTICIPANT ACKNOWLEDGES THAT IT IS SOLELY PARTICIPANT’S RESPONSIBILITY, AND NOT
WORKDAY’S RESPONSIBILITY, TO TIMELY FILE THE ELECTION UNDER SECTION 83(b) OF THE
CODE, EVEN IF PARTICIPANT REQUESTS WORKDAY, OR ITS REPRESENTATIVE, TO MAKE THIS
FILING ON PARTICIPANT’S BEHALF.




--------------------------------------------------------------------------------




WORKDAY, INC.
2012 EQUITY INCENTIVE PLAN
NOTICE OF STOCK OPTION GRANT
Unless otherwise defined herein, the terms defined in the Workday, Inc. 2012
Equity Incentive Plan (the “Plan”) will have the same meanings in this Notice of
Stock Option Grant and the electronic representation of this Notice of Global
Stock Option Grant established and maintained by Workday, Inc. (“Workday”) or a
third party designated by Workday (the “Notice”).
Name:
Address:
You (the “Participant”) have been granted an option to purchase shares of Common
Stock of Workday under the Plan subject to the terms and conditions of the Plan,
this Notice and the Stock Option Award Agreement (the “Option Agreement”),
including any applicable country-specific provisions in the appendix attached
hereto (the “Appendix”) which constitutes part of this Option Agreement.
Grant Number:
 
Date of Grant:
 
Vesting Commencement Date:
 
Exercise Price per Share:
 
Total Number of Shares:
 
Type of Option:
Non-Qualified Stock Option/Incentive Stock Option
Expiration Date:
________ __, 20__; This Option expires earlier in the event of Participant’s
Termination, as described in the Stock Option Agreement.
Vesting Schedule:
[Insert applicable vesting schedule]

By accepting (whether in writing, electronically or otherwise) the Option,
Participant acknowledges and agrees to the following:
Participant understands that Participant’s employment or consulting relationship
or service with Workday or a Parent or Subsidiary is for an unspecified
duration, can be terminated at any time (i.e., is at will), except where
otherwise prohibited by applicable law and that nothing in this Notice, the
Option Agreement or the Plan changes the nature of that relationship.
Participant acknowledges that the vesting of the Options pursuant to this Notice
is earned only by continuing service as an Employee, Director or Consultant of
Workday or a Parent or Subsidiary. Furthermore, the period during which
Participant may exercise the Option after such Termination will commence on the
date Participant ceases to actively provide services and will not be extended by
any notice period mandated under employment laws in the jurisdiction where
Participant is employed or terms of Participant’s employment agreement.
Participant also understands that this Notice is subject to the terms and
conditions of both the Option Agreement and the Plan, both of which are
incorporated herein by reference. Participant has read both the Option Agreement
and the Plan. By accepting this Option, Participant consents to the electronic
delivery as set forth in the Option Agreement.




--------------------------------------------------------------------------------




WORKDAY, INC.
2012 EQUITY INCENTIVE PLAN
STOCK OPTION AWARD AGREEMENT


Unless otherwise defined in this Stock Option Award Agreement (the “Agreement”),
any capitalized terms used herein will have the meaning ascribed to them in the
Workday, Inc. 2012 Equity Incentive Plan (the “Plan”).
Participant has been granted an option to purchase Shares (the “Option”) of
Workday, Inc. (“Workday”), subject to the terms and conditions of the Plan, the
Notice of Stock Option Grant (the “Notice”) and this Option Agreement, including
any applicable country-specific provisions in the appendix attached hereto (the
“Appendix”) which constitutes part of this Option Agreement.
1.Vesting Rights. Subject to the applicable provisions of the Plan and this
Option Agreement, this Option may be exercised, in whole or in part, in
accordance with the schedule set forth in the Notice.
2.Termination Period.
(a)    General Rule. Except as provided below, and subject to the Plan, this
Option may be exercised for 180 days after Participant’s Termination with
Workday. In no event will this Option be exercised later than the Expiration
Date set forth in the Notice.
(b)    Death; Disability. Unless provided otherwise in the Notice, upon
Participant’s Termination by reason of his or her death or “permanent and total
disability” as described in the Plan, or if a Participant dies within 3 months
of the Termination Date, this Option may be exercised for twelve months after
the Termination Date, provided that in no event will this Option be exercised
later than the Expiration Date set forth in the Notice. Unless provided
otherwise in the Notice, upon Participant’s Termination by reason of his or her
Disability (other than a “permanent and total disability”) , this Option may be
exercised for six months after the Termination Date, provided that in no event
will this Option be exercised later than the Expiration Date set forth in the
Notice.
(c)    Cause. Upon Participant’s Termination for Cause (as defined in the Plan),
the Option will expire on such date of Participant’s Termination Date.
3.Grant of Option. The Participant named in the Notice has been granted an
Option for the number of Shares set forth in the Notice at the exercise price
per Share in U.S. Dollars set forth in the Notice (the “Exercise Price”). In the
event of a conflict between the terms and conditions of the Plan and the terms
and conditions of this Option Agreement, the terms and conditions of the Plan
will prevail. If designated in the Notice as an Incentive Stock Option (“ISO”),
this Option is intended to qualify as an Incentive Stock Option under
Section 422 of the Code. However, if this Option is intended to be an ISO, to
the extent that it exceeds the U.S. $100,000 rule of Code Section 422(d) it will
be treated as a Nonqualified Stock Option (“NQSO”).
4.Exercise of Option.
(a)    Right to Exercise. This Option is exercisable during its term in
accordance with the Vesting Schedule set forth in the Notice and the applicable
provisions of the Plan and this Option Agreement. In the event of Participant’s
death, Disability, Termination for Cause or other Termination, the
exercisability of the Option is governed by the applicable provisions of the
Plan, the Notice and this Option Agreement.
(b)    Method of Exercise. This Option is exercisable by delivery of an exercise
notice (the “Exercise Notice”), which will state the election to exercise the
Option, the number of Shares in respect of which the Option is being exercised
(the “Exercised Shares”), and such other representations and agreements as may
be required by Workday pursuant to the provisions of the Plan. The Exercise
Notice will be delivered in person, by mail, via electronic mail or facsimile or
by other authorized method to the Secretary of Workday or other person
designated by Workday. The Exercise Notice will be accompanied by payment of the
aggregate Exercise Price as to all Exercised Shares together with any
Tax-Related Items (as defined in Section 8(a) below). This Option will be deemed
to be exercised upon receipt by Workday of such fully executed Exercise Notice
accompanied by such aggregate Exercise Price and payment of any Tax-Related
Items.
(c)    No Shares will be issued pursuant to the exercise of this Option unless
such issuance and exercise complies with all relevant provisions of law and the
requirements of any stock exchange or quotation service upon which the Shares
are then listed. Assuming such compliance, for income tax purposes the Exercised
Shares will be considered transferred to Participant on the date the Option is
exercised with respect to such Exercised Shares.
5.Method of Payment. Payment of the aggregate Exercise Price will be by any of
the following, or a combination thereof, at the election of Participant:
(a)    cash;
(b)    check;




--------------------------------------------------------------------------------




(c)    a “broker-assisted” or “same-day sale” (as described in Section 11(c) of
the Plan); or
(d)    other method authorized by the Committee or permitted under the Plan.
6.Non-Transferability of Option. This Option may not be sold, assigned,
transferred, pledged, hypothecated, or otherwise disposed of other than by will
or by the laws of descent or distribution or court order and may be exercised
during the lifetime of Participant only by Participant or unless otherwise
permitted by the Committee on a case-by-case basis. The terms of the Plan and
this Option Agreement will be binding upon the executors, administrators, heirs,
successors and assigns of Participant.
7.Term of Option. This Option will in any event expire on the expiration date
set forth in the Notice, which date is 10 years after the Date of Grant (five
years after the Date of Grant if this option is designated as an ISO in the
Notice of Stock Option Grant and Section 5.3 of the Plan applies).
8.Tax Consequences.
(a)    Exercising the Option. Participant acknowledges that, regardless of any
action taken by Workday or a Parent or Subsidiary employing or retaining
Participant (the “Employer”), the ultimate liability for all income tax, social
insurance, payroll tax, fringe benefits tax, payment on account or other tax
related items related to Participant’s participation in the Plan and legally
applicable to Participant (“Tax-Related Items”) is and remains Participant’s
responsibility and may exceed the amount actually withheld by Workday or the
Employer. Participant further acknowledges that Workday and/or the Employer (i)
make no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of this Option, including, but
not limited to, the grant, vesting or exercise of this Option, the subsequent
sale of Shares acquired pursuant to such exercise and the receipt of any
dividends; and (ii) do not commit to and are under no obligation to structure
the terms of the grant or any aspect of this Option to reduce or eliminate
Participant’s liability for Tax-Related Items or achieve any particular tax
result. Further, if Participant is subject to Tax-Related Items in more than one
jurisdiction between the Date of Grant and the date of any relevant taxable or
tax withholding event, as applicable, Participant acknowledges that Workday
and/or the Employer (or former employer, as applicable) may be required to
withhold or account for Tax-Related Items in more than one jurisdiction.
Prior to the relevant taxable or tax withholding event, as applicable,
Participant agrees to make adequate arrangements satisfactory to Workday and/or
the Employer to satisfy all Tax-Related Items. In this regard, Participant
authorizes Workday and/or the Employer, or their respective agents, at their
discretion, to satisfy the obligations with regard to all Tax-Related Items by
one or a combination of the following:
(i)
withholding from Participant’s wages or other cash compensation paid to
Participant by Workday and/or the Employer; or

(ii)
withholding from proceeds of the sale of Shares acquired at exercise of this
Option either through a voluntary sale or through a mandatory sale arranged by
Workday (on Participant’s behalf pursuant to this authorization) without further
consent; or

(iii)
withholding in Shares to be issued upon exercise of the Option, provided Workday
only withholds from the amount of Shares necessary to satisfy the minimum
statutory withholding amount; or

(iv)
any other arrangement approved by the Committee.

Depending on the withholding method, Workday may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates, including maximum applicable
rates, in which case Participant will receive a refund of any over-withheld
amount in cash and will have no entitlement to the Common Stock equivalent. If
the obligation for Tax‑Related Items is satisfied by withholding in Shares, for
tax purposes, Participant is deemed to have been issued the full member of
Shares issued upon exercise of the Options; notwithstanding that a member of the
Shares are held back solely for the purpose of paying the Tax‑Related Items. The
Fair Market Value of these Shares, determined as of the effective date of the
Option exercise, will be applied as a credit against the Tax-Related Items
withholding.
Finally, Participant agrees to pay to Workday or the Employer any amount of
Tax-Related Items that Workday or the Employer may be required to withhold or
account for as a result of Participant’s participation in the Plan that cannot
be satisfied by the means previously described. Workday may refuse to issue or
deliver the Shares or the proceeds of the sale of Shares, if Participant fails
to comply with his or her obligations in connection with the Tax-Related Items.
(b)    Notice of Disqualifying Disposition of ISO Shares. For U.S. taxpayers, if
Participant sells or otherwise disposes of any of the Shares acquired pursuant
to an ISO on or before the later of (i) two years after the grant date, or
(ii) one year after the exercise date, Participant will immediately notify
Workday in writing of such disposition. Participant agrees that he or she may be
subject to income tax withholding by Workday on the compensation income
recognized from such early disposition of ISO Shares by payment in cash or out
of the current earnings paid to Participant.




--------------------------------------------------------------------------------




9.
Nature of Grant. By accepting the Option, Participant acknowledges, understands
and agrees that:

(a)the Plan is established voluntarily by Workday, it is discretionary in
nature, and may be amended, suspended or terminated by Workday at any time, to
the extent permitted by the Plan;
(b)the grant of the Option is voluntary and occasional and does not create any
contractual or other right to receive future grants of options, or benefits in
lieu of options, even if options have been granted in the past;
(c)all decisions with respect to future Option or other grants, if any, will be
at the sole discretion of Workday;
(d)the Option grant and Participant’s participation in the Plan will not create
a right to employment or be interpreted as forming an employment or service
contract with Workday, the Employer or any Parent or Subsidiary;
(e)Participant is voluntarily participating in the Plan;
(f)the Option and any Shares acquired under the Plan are not intended to replace
any pension rights or compensation;
(g)the Option and any Shares acquired under the Plan and the income and value of
same, are not part of normal or expected compensation for purposes of
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments;
(h)the future value of the Shares underlying the Option is unknown,
indeterminable, and cannot be predicted with certainty;
(i)if the underlying Shares do not increase in value, the Option will have no
value;
(j)if Participant exercises the Option and acquires Shares, the value of such
Shares may increase or decrease in value, even below the Exercise Price;
(k)no claim or entitlement to compensation or damages will arise from forfeiture
of the Option resulting from Participant’s Termination, and in consideration of
the grant of the Option to which Participant is otherwise not entitled,
Participant irrevocably agrees never to institute any claim against Workday, any
Parent or Subsidiary or the Employer, waives his or her ability, if any, to
bring any such claim, and releases Workday, any Parent or Subsidiary and the
Employer from any such claim; if, notwithstanding the foregoing, any such claim
is allowed by a court of competent jurisdiction, then, by participating in the
Plan, Participant will be deemed irrevocably to have agreed not to pursue such
claim and agrees to execute any and all documents necessary to request dismissal
or withdrawal of such claim;
(l)unless otherwise provided in the Plan or by Workday in its discretion, the
Option and the benefits evidenced by this Agreement do not create any
entitlement to have the Option or any such benefits transferred to, or assumed
by, another company nor to be exchanged, cashed out or substituted for, in
connection with any corporate transaction affecting the Shares; and
(m)the following provisions apply only if Participant is providing services
outside the United States:
(i)
the Option and the Shares subject to the Option are not part of normal or
expected compensation or salary for any purpose;

(ii)
Participant acknowledges and agrees that neither Workday, the Employer nor any
Parent or Subsidiary will be liable for any foreign exchange rate fluctuation
between Participant’s local currency and the United States Dollar that may
affect the value of the Option or of any amounts due to Participant pursuant to
the exercise of the Option or the subsequent sale of any Shares acquired upon
exercise.

10.No Advice Regarding Grant. Workday is not providing any tax, legal or
financial advice, nor is Workday making any recommendations regarding
Participant’s participation in the Plan, or Participant’s acquisition or sale of
the underlying Shares. Participant is hereby advised to consult with his or her
own personal tax, legal and financial advisors regarding his or her
participation in the Plan before taking any action related to the Plan.
11.Data Privacy. Participant hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of Participant’s
personal data as described in this Agreement and any other Option grant
materials by and among, as applicable, the Employer, Workday and any Parent or
Subsidiary of for the exclusive purpose of implementing, administering and
managing Participant’s participation in the Plan.




--------------------------------------------------------------------------------




Participant understands that Workday and the Employer may hold certain personal
information about Participant, including, but not limited to, Participant’s
name, home address and telephone number, date of birth, social insurance number
or other identification number, salary, nationality, job title, any shares of
stock or directorships held in Workday, details of all Options or any other
entitlement to shares of stock awarded, canceled, exercised, vested, unvested or
outstanding in Participant’s favor (“Data”), for the exclusive purpose of
implementing, administering and managing the Plan.
Participant understands that Data will be transferred to Morgan Stanley Smith
Barney LLC or its affiliates or such other stock plan service provider as may be
selected by Workday in the future, which is assisting Workday with the
implementation, administration and management of the Plan. Participant
understands that the recipients of the Data may be located in the United States
or elsewhere, and that the recipient’s country (e.g., the United States) may
have different data privacy laws and protections than Participant’s country.
Participant understands that if he or she resides outside the United States, he
or she may request a list with the names and addresses of any potential
recipients of the Data by contacting his or her local human resources
representative. Participant authorizes Workday, Morgan Stanley Smith Barney LLC
and its affiliates, and any other possible recipients which may assist Workday
(presently or in the future) with implementing, administering and managing the
Plan to receive, possess, use, retain and transfer the Data, in electronic or
other form, for the sole purposes of implementing, administering and managing
Participant’s participation in the Plan. Participant understands that Data will
be held only as long as is necessary to implement, administer and manage
Participant’s participation in the Plan. Participant understands that if he or
she resides outside the United States, he or she may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing his or her local human resources
representative. Further, Participant understands that he or she is providing the
consents herein on a purely voluntary basis. If Participant does not consent, or
if Participant later seeks to revoke his or her consent, his or her employment
status or service and career with the Employer will not be adversely affected;
the only adverse consequence of refusing or withdrawing Participant’s consent is
that Workday would not be able to grant Participant options or other equity
awards or administer or maintain such awards. Therefore, Participant understands
that refusing or withdrawing his or her consent may affect Participant’s ability
to participate in the Plan. For more information on the consequences of
Participant’s refusal to consent or withdrawal of consent, Participant
understands that he or she may contact his or her local human resources
representative.
12.Language. If Participant has received this Agreement, or any other document
related to the Option and/or the Plan translated into a language other than
English and if the meaning of the translated version is different than the
English version, the English version will control.
13.Appendix. Notwithstanding any provisions in this Agreement, the Option grant
will be subject to any special terms and conditions set forth in any appendix to
this Agreement for Participant’s country. Moreover, if Participant relocates to
one of the countries included in the Appendix, the special terms and conditions
for such country will apply to Participant, to the extent Workday determines
that the application of such terms and conditions is necessary or advisable for
legal or administrative reasons. The Appendix constitutes part of this
Agreement.
14.Imposition of Other Requirements. Workday reserves the right to impose other
requirements on Participant’s participation in the Plan, on the Option and on
any Shares purchased upon exercise of the Option, to the extent Workday
determines it is necessary or advisable for legal or administrative reasons, and
to require Participant to sign any additional agreements or undertakings that
may be necessary to accomplish the foregoing.
15.Acknowledgement. Workday and Participant agree that the Option is granted
under and governed by the Notice, this Option Agreement and by the provisions of
the Plan (incorporated herein by reference). Participant: (i) acknowledges
receipt of a copy of the Plan and the Plan prospectus, (ii) represents that
Participant has carefully read and is familiar with their provisions, and (iii)
hereby accepts the Option subject to all of the terms and conditions set forth
herein and those set forth in the Plan and the Notice.
16.Entire Agreement; Enforcement of Rights. This Agreement, the Plan and the
Notice constitute the entire agreement and understanding of the parties relating
to the subject matter herein and supersede all prior discussions between them.
Any prior agreements, commitments or negotiations concerning the purchase of the
Shares hereunder are superseded. No modification of or amendment to this Option
Agreement, nor any waiver of any rights under this Option Agreement, will be
effective unless in writing and signed by the parties to this Option Agreement.
The failure by either party to enforce any rights under this Option Agreement
will not be construed as a waiver of any rights of such party.
17.Compliance with Laws and Regulations. The issuance of Shares and any
restriction on the sale of Shares will be subject to and conditioned upon
compliance by Workday and Participant with all applicable state, federal and
local laws and regulations and with all applicable requirements of any stock
exchange or automated quotation system on which Workday’s Shares may be listed
or quoted at the time of such issuance or transfer.




--------------------------------------------------------------------------------




18.Severability. If one or more provisions of this Agreement are held to be
unenforceable, the parties agree to renegotiate such provision in good faith. In
the event that the parties cannot reach a mutually agreeable and enforceable
replacement for such provision, then (i) such provision will be excluded from
this Agreement, (ii) the balance of this Agreement will be interpreted as if
such provision were so excluded and (iii) the balance of this Agreement will be
enforceable in accordance with its terms.
19.Governing Law and Venue. This Agreement and all acts and transactions
pursuant hereto and the rights and obligations of the parties hereto will be
governed, construed and interpreted in accordance with the laws of the State of
Delaware, without giving effect to principles of conflicts of law.
Any and all disputes relating to, concerning or arising from this Option
Agreement, or relating to, concerning or arising from the relationship between
the parties evidenced by the Plan or this Option Agreement, will be brought and
heard exclusively in the United States District Court for the District of New
Delaware or the Delaware Superior Court, New Castle County. Each of the parties
hereby represents and agrees that such party is subject to the personal
jurisdiction of said courts; hereby irrevocably consents to the jurisdiction of
such courts in any legal or equitable proceedings related to, concerning or
arising from such dispute, and waives, to the fullest extent permitted by law,
any objection which such party may now or hereafter have that the laying of the
venue of any legal or equitable proceedings related to, concerning or arising
from such dispute which is brought in such courts is improper or that such
proceedings have been brought in an inconvenient forum.
20.No Rights as Employee, Director or Consultant. Nothing in this Option
Agreement will affect in any manner whatsoever the right or power of Workday, or
a Parent or Subsidiary, to terminate Participant’s service, for any reason, with
or without Cause.
21.Consent to Electronic Delivery of all Plan Documents and Disclosures. By
Participant’s signature and the signature of Workday’s representative on the
Notice, Participant and Workday agree that this Option is granted under and
governed by the terms and conditions of the Plan, the Notice and this Option
Agreement. Participant has reviewed the Plan, the Notice and this Option
Agreement in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing the Notice, and fully understands all provisions of
the Plan, the Notice and this Option Agreement. Participant hereby agrees to
accept as binding, conclusive and final all decisions or interpretations of the
Committee upon any questions relating to the Plan, the Notice and the Option
Agreement. Participant further agrees to notify Workday upon any change in the
residence address indicated on the Notice. By acceptance of this Option,
Participant agrees to participate in the Plan through an on-line or electronic
system established and maintained by Workday or a third party designated by
Workday and consents to the electronic delivery of the Notice, this Option
Agreement, the Plan, account statements, Plan prospectuses required by the U.S.
Securities and Exchange Commission, U.S. financial reports of Workday, and all
other documents that Workday is required to deliver to its security holders
(including, without limitation, annual reports and proxy statements) or other
communications or information related to the Option and current or future
participation in the Plan. Electronic delivery may include the delivery of a
link to Workday intranet or the internet site of a third party involved in
administering the Plan, the delivery of the document via e-mail or such other
delivery determined at Workday’s discretion. Participant acknowledges that
Participant may receive from Workday a paper copy of any documents delivered
electronically at no cost if Participant contacts Workday by telephone, through
a postal service or electronic mail to stock.administration@workday.com.
Participant further acknowledges that Participant will be provided with a paper
copy of any documents delivered electronically if electronic delivery fails;
similarly, Participant understands that Participant must provide on request to
Workday or any designated third party a paper copy of any documents delivered
electronically if electronic delivery fails. Also, Participant understands that
Participant’s consent may be revoked or changed, including any change in the
electronic mail address to which documents are delivered (if Participant has
provided an electronic mail address), at any time by notifying Workday of such
revised or revoked consent by telephone, postal service or electronic mail
through Stock Administration. Finally, Participant understands that Participant
is not required to consent to electronic delivery.






--------------------------------------------------------------------------------




APPENDIX


WORKDAY, INC.
2012 EQUITY INCENTIVE PLAN
STOCK OPTION AWARD AGREEMENT


COUNTRY SPECIFIC PROVISIONS FOR EMPLOYEES OUTSIDE THE U.S.
Terms and Conditions
This Appendix includes additional terms and conditions that govern the Option
granted to Participant under the Plan if Participant resides and/or works in one
of the countries below. This Appendix forms part of the Option Agreement. Any
capitalized term used in this Appendix without definition will have the meaning
ascribed to it in the Notice, the Option Agreement or the Plan, as applicable.
If Participant is a citizen or resident of a country, or is considered resident
of a country, other than the one in which Participant is currently working, or
Participant transfers employment and/or residency between countries after the
Date of Grant, Workday will, in its sole discretion, determine to what extent
the additional terms and conditions included herein will apply to Participant
under these circumstances.
Notifications
This Appendix also includes information relating to exchange control and other
issues of which Participant should be aware with respect to Participant’s
participation in the Plan. The information is based on the securities, exchange
control and other laws in effect in the respective countries as of August 2012.
Such laws are often complex and change frequently. As a result, Workday strongly
recommends that Participant not rely on the information herein as the only
source of information relating to the consequences of Participant’s
participation in the Plan because the information may be out of date at the time
that Participant exercises the Option or sells Shares acquired under the Plan.
In addition, the information is general in nature and may not apply to
Participant’s particular situation, and Workday is not in a position to assure
Participant of any particular result. Accordingly, Participant is advised to
seek appropriate professional advice as to how the relevant laws in
Participant’s country may apply to Participant’s situation.
Finally, if Participant is a citizen or resident of a country, or is considered
resident of a country, other than the one in which Participant is currently
working, or Participant transfers employment and/or residency after the Date of
Grant, the information contained herein may not apply to Participant in the same
manner.
CANADA
Terms and Conditions
Method of Payment. The following provision supplements Section 5 of the Option
Agreement:
Due to legal restrictions in Canada, Participant is prohibited from surrendering
Shares that Participant already owns or attesting to the ownership of Shares to
pay the Exercise Price or any Tax-Related Items due in connection with the
Option.
Data Privacy. The following provision supplements Section 11 of the Option
Agreement:
Participant hereby authorizes Workday and Workday’s representatives to discuss
and obtain all relevant information from all personnel, professional or
non-professional, involved in the administration of the Plan. Participant
further authorizes Workday, the Employer and/or any Parent or Subsidiary to
disclose and discuss such information with their advisors. Participant also
authorizes Workday, the Employer and/or any Parent or Subsidiary to record such
information and to keep such information in Participant’s employment file.
Consent to Receive Information in English for Quebec Participants. The parties
acknowledge that it is their express wish that this Option Agreement, as well as
all documents, notices and legal proceedings entered into, given or instituted
pursuant hereto or relating directly or indirectly hereto, be drawn up in
English.
Les parties reconnaissent avoir expressement souhaité que cette convention
[“Option Agreement”], ainsi que tous les documents, avis et procédures
judiciaries, éxecutés, donnés ou intentés en vertu de, ou lié, directement ou
indirectement à la présente convention, soient rédigés en langue anglaise.




--------------------------------------------------------------------------------




Notifications
Securities Law Information. Participant understands he or she is permitted to
sell Shares acquired through the Plan through the designated broker appointed
under the Plan, if any, provided the resale of Shares acquired under the Plan
takes place outside of Canada.
GERMANY
Notifications
Exchange Control Information. If Participant makes cross-border payments in
excess of €12,500 in connection with the purchase or sale of securities
(including Shares acquired under the Plan), Participant must file a monthly
report with the Servicezentrum Außenwirtschaftsstatistik, which is the competent
federal office of the Deutsche Bundesbank (the German Central Bank) for such
notifications in Germany. Participant is responsible for satisfying the
reporting obligation and should be able to obtain a copy of the form used for
this purpose from the German bank Participant uses to carry out the transfer.
In addition, in the unlikely event that Participant holds Shares exceeding 10%
of the total capital of Workday, Participant must report such holdings in
Workday on an annual basis. Participant must also report any receivables or
payables or debts in foreign currency exceeding an amount of €5,000,000 in any
month.
HONG KONG
Terms and Conditions
Securities Law Information. WARNING: The grant of the Option under the terms of
the Notice, the Option Agreement, including this Appendix, and the Plan and the
Shares subject to the Option do not constitute a public offer of securities and
are available only to employees of Workday, a Parent or a Subsidiary.
Please be aware that the contents of the Notice, Option Agreement, including
this Appendix, and the Plan are not intended to constitute a “prospectus” for a
public offering of securities under the applicable securities legislation in
Hong Kong, nor have they been reviewed by any regulatory authority in Hong Kong.
Participant is advised to exercise caution in relation to the Option. If
Participant is in any doubt about any of the contents of the Notice, the Option
Agreement, including this Appendix, or the Plan, Participant should obtain
independent professional advice.
Sale of Shares. By accepting the Option, Participant agrees that in the event
Shares are issued in respect of the Option within six months of the Date of
Grant, Participant will not dispose of any Shares acquired prior to the
six-month anniversary of the Date of Grant.
IRELAND
Notifications
Director Notification Requirement. Participant understands that if Participant
is a director, shadow director or secretary of an Irish Parent or Subsidiary,
Participant must notify the Irish Parent or Subsidiary in writing within five
business days of receiving or disposing of an interest in Workday (e.g.,
options, Shares, etc.), or within five business days of becoming aware of the
event giving rise to the notification requirement, or within five business days
of becoming a director or secretary if such an interest exists at the time. This
notification requirement also applies with respect to the interests of any
spouse or minor children (whose interests will be attributed to the director,
shadow director or secretary).
NETHERLANDS
Notifications
Securities Law Information. Participant should be aware of Dutch insider trading
rules, which may impact the sale of Shares acquired under the Plan. In
particular, Participant may be prohibited from effecting certain transactions in
the Shares if Participant has “inside information” regarding Workday.
By accepting the Option, Participant acknowledges having read and understood
this Securities Law Information section and further acknowledges that it is
Participant’s responsibility to comply with the following Dutch insider trading
rules:
Under Article 5:56 of the Dutch Financial Supervision Act, anyone who has
“inside information” related to Workday is prohibited from effectuating a
transaction in securities in or from the Netherlands. “Inside information” is
knowledge of a detail concerning the issuer to which the securities relate that
is not public and which, if published, would reasonably be expected to affect
the stock price, regardless of the development of the price. The insider could
be any employee of Workday or a Parent or Subsidiary in the Netherlands who has
inside information as described herein.




--------------------------------------------------------------------------------




Given the broad scope of the definition of inside information, certain employees
of Workday working at a Parent or Subsidiary in the Netherlands (including a
Participant in the Plan) may have inside information and, thus, would be
prohibited from effectuating a transaction in securities in the Netherlands at a
time when Participant had such inside information.
If it is uncertain whether the insider trading rules apply to Participant,
Workday recommends that Participant consult with his or her own legal advisor.
Please note that Workday cannot be held liable if Participant violates the Dutch
insider trading rules. Participant is responsible for ensuring compliance with
these rules.
UNITED KINGDOM
Terms and Conditions
The following terms and conditions apply only if Participant is an Employee. No
grants under this Option Agreement will be made to Consultants or Directors
resident in the United Kingdom.
Responsibility for Taxes. This provision supplements Section 8(a) of the Option
Agreement:
If payment or withholding of the income tax is not made within ninety (90) days
of the event giving rise to the Tax-Related Items or such other period specified
in Section 222(1)(c) of the U.K. Income Tax (Earnings and Pensions) Act 2003
(the “Due Date”), Participant understands and agrees that the amount of any
uncollected income tax will constitute a loan owed by Participant to the
Employer, effective on the Due Date. Participant understands and agrees that the
loan will bear interest at the then-current Official Rate of Her Majesty’s
Revenue & Customs (“HMRC”), it will be immediately due and repayable, and
Workday or the Employer may recover it at any time thereafter by any of the
means referred to Section 8(a) in the Option Agreement. Workday is authorized to
delay the issuance of Shares to Participant unless and until the loan is repaid
in full.
Notwithstanding the foregoing, if Participant is a director or executive officer
of Workday (within the meaning of Section 13(k) of the U.S. Securities and
Exchange Act of 1934, as amended), Participant will not be eligible for a loan
from Workday to cover the income tax due. In the event that Participant is a
director or executive officer and income tax is not collected from or paid by me
by the Due Date, the amount of any uncollected income tax will constitute a
benefit to me on which additional income tax and national insurance
contributions (“NICs”) may be payable. Participant understands that Participant
will be responsible for reporting any income tax due on this additional benefit
directly to HMRC under the self-assessment regime and for reimbursing Workday
and/or the Employer (as applicable) the value of any employee NICs due on this
additional benefit.




